        Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 1 of 131                             FILED
                                                                                           2021 Mar-31 AM 10:19
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION

ROBERT SHAWN INGRAM,                        )
                                            )
       Petitioner,                          )
                                            )
vs.                                         )              1:17-cv-01464-LSC
                                            )
                                            )
CYNTHIA STEWART, 1                          )
Warden, Holman Correctional                 )
Facility,                                   )
                                            )
       Respondent.                          )

                           MEMORANDUM OF OPINION

       This is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner Robert Shawn Ingram (“Ingram”), a death row inmate at Holman

Correctional Facility in Atmore, Alabama. Ingram challenges the validity of his 1995

conviction on one count of capital murder and sentence of death in the Circuit Court

of Talladega County, Alabama. Upon thorough consideration of the entire record

and the briefs submitted by the parties, the Court finds that Ingram’s petition for

habeas relief is due to be denied.

I.     FACTS OF THE CRIME


1
        When this petition was initially filed, Cynthia Stewart was the Warden of Holman
Correctional facility. She is no longer Warden, and she was replaced by Terry Raybon. Respondent
states that Raybon has since been replaced.
                                                1
        Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 2 of 131




       The Alabama Court of Criminal Appeals (“ACCA”) on direct appeal

described the killing and the surrounding circumstances as follows:

       The state’s evidence showed the following: On July 31, 1993, Ingram,
       along with Anthony Boyd, Moneek Marcell Ackles, and Dwinaune
       Quintay Cox, kidnapped Gregory Huguley, by force and at gunpoint,
       from a public street in Anniston, took him to a ballpark in a rural area of
       Talladega County, and, while he was pleading for his life, taped him to
       a bench, doused him with gasoline, set him on fire, and burned him to
       death. The state’s evidence showed that Ingram was a principal actor
       in the murder, wielding the gun and using force to effect the kidnapping,
       pouring the gasoline on Huguley, and lighting the gasoline with a match.
       The evidence also shows that Huguley was abducted and killed because
       he failed to pay $200 for crack cocaine sold to him several days before
       the murder. The record further shows that after Huguley had been set
       on fire, the conspirators stood around for approximately 20 minutes and
       watched him burn to death.

Ingram v. State, 779 So. 2d 1225, 1238 (Ala. Crim. App. 1999) (footnotes omitted).

II.    PROCEDURAL HISTORY

       Ingram was charged with capital murder during the course of a kidnapping in

the Circuit Court of Talladega County on June 28, 1994. After a jury trial, he was

convicted of that one count of capital murder on May 18, 1995, and the jury then

recommended a sentence of death by an 11-1 vote. The trial court sentenced Ingram

to death on June 16, 1995. 2



2
        As for Ingram’s three friends, Anthony Boyd was convicted of capital murder and
sentenced to death, see Boyd v. State, 715 So. 2d 825 (Ala. Crim. App. 1997); Moneek Marcell
Ackles was convicted of capital murder and sentenced to life without the possibility of parole, see
Ackles v. State, 689 So. 2d 1010 (Ala. Crim. App. 1996); and Dwinaune Quintay Cox pled guilty to
                                                2
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 3 of 131




       Through the same counsel who represented him at trial, Ingram appealed his

conviction and death sentence, raising 24 issues. The ACCA affirmed his conviction

and sentence. Ingram, 779 So. 2d at 1225. The Alabama Supreme Court also affirmed

his conviction and sentence. Ex parte Ingram, 779 So. 2d 1283 (Ala. 2000). Ingram

filed a writ of certiorari to the United States Supreme Court, but it was denied on

February 26, 2001. Ingram v. Alabama, 531 U.S. 1193 (2001).

       Represented by new counsel, on February 1, 2002, Mills timely filed a petition

pursuant to Alabama Rule of Criminal Procedure 32 (hereinafter, “the Rule 32

petition”) in the Talladega County Circuit Court challenging his conviction and

sentence on various grounds. He requested, among other things, discovery, funds

for expert and investigative expenses, and time to amend his petition. On March 18,

2002, the State filed an answer and a motion for partial summary dismissal of the

Rule 32 petition. On April 18, 2002, Ingram filed an amended Rule 32 petition,

raising an additional claim (hereinafter, the “first amended petition”). The State

answered and filed a motion for summary dismissal of the first amended petition on

July 26, 2002. On June 8, 2004, the trial court adopted verbatim a proposed order




murder, pursuant to a plea bargain in which he agreed to testify against the others, and was
sentenced to life imprisonment. See Ingram, 779 So. 3d at 1238 n.6.
                                             3
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 4 of 131




that had been submitted by the State on May 20, 2004, summarily dismissing the

first amended petition in its entirety. (Vol. 15, Tab #R-48, C. 205.)

      Ingram appealed the denial to the ACCA, which affirmed the summary denial.

Ingram v. State, 51 So. 3d 1094 (Ala. Crim. App. 2006). Ingram filed a petition for

writ of certiorari to the Alabama Supreme Court. The Alabama Supreme Court

granted the writ and reversed the ACCA because the circuit court’s order was not

the product of the circuit court’s independent judgment. Ex parte Ingram, 51 So. 3d

1119, 1121 (Ala. 2010). Noting that the circuit judge who ruled on Ingram’s first

amended petition was not the same judge who had presided over Ingram’s trial, the

Alabama Supreme Court determined that the circuit court’s wholesale adoption of

the State’s proposed order constituted reversible error because the order contained

erroneous statements, including statements that the circuit judge ruling on the

petition had presided over Ingram’s trial, which he had not; that the circuit judge

had personally observed the performance of Ingram’s trial counsel, which he had

not; and that the circuit judge was basing his decision, in part, on events within his

own personal knowledge of the trial of the case, but of which he actually had no

personal knowledge. Id. at 1123-24. The Alabama Supreme Court held that “the

nature of the errors present in the June 8 order . . . undermines any confidence that

the trial court’s findings of fact and conclusions of law are the product of the trial


                                          4
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 5 of 131




judge’s independent judgment and that the June 8 order reflects the findings and

conclusions of that judge.” 51 So. 3d at 1125. The Alabama Supreme Court thus

reversed the ACCA’s affirmance of the circuit court’s summary dismissal of

Ingram’s first amended Rule 32 petition and remanded the case to the ACCA, see

id., which in turn reversed the circuit court’s order and remanded the case to the

circuit court for further proceedings, see Ingram v. State, 51 So. 3d 1126 (Mem.) (Ala.

Crim. App. 2010).

      On remand in the circuit court, there was briefing by the parties about whether

Ingram should be allowed to file a second amended petition, insofar as whether that

would be outside the scope of the Alabama Supreme Court’s remand instructions.

The circuit court ultimately refused to allow Ingram to file a second amended

petition and once again summarily dismissed Ingram’s first amended petition. (Vol.

22, Tab #R-72, C. 209.) Ingram filed a motion to reconsider, along with the second

amended petition that he had sought to file. The motion to reconsider was denied.

(Vol. 22, Tab #R-73, C. 283.)

      Ingram then appealed the denial to the ACCA. On appeal, the ACCA reversed

the circuit court’s dismissal and remanded the case on the sole ground that the

circuit court erred in denying Ingram’s request to file a second amended petition.

Ingram v. State, 103 So. 3d 86 (Ala. Crim. App. 2012).


                                          5
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 6 of 131




      On a second remand to the circuit court, Ingram filed a third amended petition

on November 5, 2012. He also filed a motion for funds for mental health expert

services. After the State answered and moved for partial dismissal, the circuit court

issued an order summarily dismissing most of Ingram’s claims in the third amended

petition. (Vol. 26, Tab #R-90, C. 278.) On June 25, 2013, Ingram filed a fourth

amended petition, which was followed by the State’s answer on August 26, 2013. On

October 9, 2013, the circuit court issued an order dismissing one of the claims raised

in Ingram’s fourth amended petition. (Vol. 27, Tab #R-93, C. 512.) Ingram filed his

fifth and final amended petition on December 2, 2013. The State answered and

moved for partial dismissal, and the circuit court entered an order dismissing two of

the claims raised in the fifth amended petition but granting an evidentiary hearing on

the five claims that survived.

      Prior to the evidentiary hearing, Ingram had filed a motion for funds for mental

health expert services, which was opposed by the State and denied by the circuit

court. Ingram then secured as pro bono experts two individuals who were not mental

health experts and who had never met or evaluated Ingram but whose expertise

purportedly centered around neurotoxin exposure as mitigation evidence in capital

cases and the relationship between exposure to lead poisoning and criminal behavior.

Prior to the hearing Ingram listed these individuals as expert witnesses. In response,


                                          6
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 7 of 131




the State moved to have Ingram examined by a mental health expert contracted by

the State, in order to rebut any possible mental health testimony Ingram intended to

offer through these experts at the hearing. The circuit court granted the State’s

motion. Ingram challenged the ruling, asking the ACCA for a writ of mandamus

directing the circuit judge to vacate its order and to stay the evidentiary hearing. The

ACCA denied the mandamus petition. (Vol. 43, Tab #R-112.) Ingram then filed an

emergency petition requesting the same relief from the Alabama Supreme Court.

The Alabama Supreme Court denied the petition on the morning of the hearing.

(Vol. 44, Tab #R-114.)

       The hearing was held on April 3-4, 2013. On the first morning of the hearing,

Ingram’s counsel reiterated to the circuit court that, on counsel’s advice, Ingram

would not cooperate with any mental health examination by an expert contracted by

the State. The circuit court then ruled that Ingram would not be able to call his two

experts at the hearing.

      Ingram testified on his own behalf at the hearing. He also called his former

trial defense counsel and several family members as witnesses. (Vol. 30, Tab #R-102,

C. 1.) After the hearing, the circuit court issued a nearly 100-page order denying

Ingram post-conviction relief on June 28, 2017. (Vol. 29, Tab #R-97, C. 907.)




                                           7
          Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 8 of 131




      Ingram did not timely appeal that decision. However, on August 17, 2017, he

filed a petition pursuant to Ala. R. Crim. P. 32.1(f) in the circuit court requesting an

out-of-time appeal due to his post-conviction counsel’s failure to receive notification

that the circuit court had dismissed his fifth amended petition in time to seek an

appeal.

      On August 29, 2017, Ingram filed the instant habeas corpus petition with this

Court. (Doc. 1.) He also asked this Court to grant him a stay of these federal habeas

proceedings pending exhaustion of his post-conviction claims. (Doc. 2.) In support,

Ingram explained that if his request for an out-of-time appeal in the circuit court was

not granted, meaning that his state post-conviction proceedings had concluded, then

he would have been deemed to have had only six days remaining on his federal

limitations period as of the date of the filing of the motion to stay and the federal

habeas petition. 3 This Court granted that stay, requesting periodic status reports.

(Doc. 8.)

      On April 4, 2018, after some failed attempts, Ingram obtained permission from

the circuit court to file an out-of-time appeal of the denial of his fifth amended Rule

32 petition. He did so appeal, and on September 13, 2019, the ACCA affirmed the

denial of the fifth amended Rule 32 petition in a memorandum opinion. (Vol. 41,


3
      See generally 28 U.S.C. § 2244(d); Rhines v. Weber, 544 U.S. 269 (2005).
                                              8
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 9 of 131




Tab #R-107). Ingram petitioned the ACCA for rehearing, which was denied. The

Alabama Supreme Court denied Ingram’s petition for writ of certiorari on February

21, 2020 (Vol. 42, Tab #R-110), which completed Ingram’s exhaustion of his state

post-conviction claims.

      On March 4, 2020, this Court lifted the stay and entered a scheduling order,

setting a due date for the amended petition of April 3, 2020. In March 2020, due to

the COVID-19 pandemic, the Alabama Department of Corrections banned all legal

visits for prisoners in the State of Alabama, and counsel for Ingram requested and

was granted several extensions of time to file Ingram’s amended petition and

memorandum of compliance with this Court’s order. (Docs. 25, 27, 29.) As of

October 2020, the Alabama Department of Corrections was still not allowing in-

person visits by counsel or experts. This Court asked Ingram’s counsel to arrange a

secure telephone call with Ingram to review the amended petition, and that call took

place on October 21, 2020. This Court entered a new scheduling order for the

submission of the amended petition and other briefs. (Doc. 30.) Ingram filed his

amended petition on November 20, 2020 (doc. 31); Respondent filed its answer and

response brief on December 21, 2020 (docs. 35, 36); and Ingram filed his reply brief

on March 9, 2021. (Doc. 43.)




                                         9
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 10 of 131




       This is Ingram’s first and only application for federal habeas corpus relief, and

as it is timely filed and fully briefed, it is now ripe for review.

III.   STANDARDS OF FEDERAL HABEAS REVIEW

       This action is governed by 28 U.S.C. § 2254, as amended by the Anti-

Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”). See Guzman v.

Sec’y, Dep’t of Corr., 663 F.3d 1336, 1345 (11th Cir. 2011). Pursuant to § 2254(a), a

federal district court is prohibited from entertaining a petition for writ of habeas

corpus “in behalf of a person in custody pursuant to the judgment of a State court”

unless the petition alleges “he is in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2254(a). In other words, this Court’s

review of habeas claims is limited to federal constitutional questions. Claims

pertaining solely to “an alleged defect in a [state] collateral proceeding” or to a

“state’s interpretation of its own laws or rules” do not provide a basis for federal

habeas corpus relief under § 2254. Alston v. Dep’t of Corr., Fla., 610 F.3d 1318, 1325-

26 (11th Cir. 2010) (quotation marks and citations omitted).

       A.     Exhaustion of State Remedies and Procedural Default

       Under § 2254(b) and (c), a federal court must limit its grant of habeas

applications to cases where an applicant has exhausted all state remedies. Cullen v.

Pinholster, 131 S. Ct. 1388, 1398 (2011). This means that “‘[s]tate prisoners must give


                                             10
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 11 of 131




the state courts one full opportunity to resolve any constitutional issues by invoking

one complete round of the State’s established appellate review process,’ including

review by the state’s last court of last resort, even if review in that court is

discretionary.” Pruitt v. Jones, 348 F.3d 1355, 1358-59 (11th Cir. 2003) (quoting

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)). Alabama’s discretionary direct

review procedures bring Alabama prisoner habeas petitions within the scope of the

rule. Id. The purpose of this requirement is to ensure that state courts are afforded

the first opportunity to correct federal questions affecting the validity of state court

convictions. See Snowden v. Singletary, 135 F.3d 732, 735 (11th Cir. 1998); see also

Smith v. Newsome, 876 F.2d 1461, 1463 (11th Cir. 1989) (“Federal courts are not

forums in which to relitigate state trials.”) (citation omitted)).

      Moreover, “to exhaust state remedies fully the petitioner must make the state

court aware that the claims asserted present federal constitutional issues. ‘It is not

enough that all the facts necessary to support the federal claim were before the state

courts or that a somewhat similar state-law claim was made.’” Snowden, 135 F.3d at

735 (quoting Anderson v. Harless, 459 U.S. 4, 5-6 (1982)).

      “[A]n issue is exhausted if ‘the reasonable reader would understand the

claim’s particular legal basis and specific factual foundation’ to be the same as it was

presented in state court.” Pope v. Sec’y for Dep’t of Corr., 680 F.3d 1271, 1286 (11th


                                           11
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 12 of 131




Cir. 2012) (quoting Kelley v. Sec’y for Dep’t of Corr., 377 F.3d 1317, 1344–45 (11th Cir.

2004)) (brackets in original omitted). If a petitioner fails to raise his federal claim to

the state court at the time and in the manner dictated by the state’s procedural rules,

the state court can decide the claim is not entitled to a review on the merits, i.e., “the

petitioner will have procedurally defaulted on that claim.” Mason v. Allen, 605 F.3d

1114, 1119 (11th Cir. 2010). Moreover, a “state court’s rejection of a petitioner’s

constitutional claim on state procedural grounds will generally preclude any

subsequent federal habeas review of that claim.” Ward v. Hall, 592 F.3d 1144, 1156

(11th Cir. 2010) (quoting Judd v. Haley, 250 F.3d 1308, 1313 (11th Cir. 2001)).

“Where there has been one reasoned state judgment rejecting a federal claim, later

unexplained orders upholding that judgment or rejecting the same claim rest upon

the same ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).

      Yet as the Eleventh Circuit has noted, a claim will only be procedurally

defaulted in the following circumstance:

      [A] state court’s rejection of a federal constitutional claim on
      procedural grounds may only preclude federal review if the state
      procedural ruling rests upon “adequate and independent” state
      grounds. Marek v. Singletary, 62 F.3d 1295, 1301 (11th Cir. 1995)
      (citation omitted).

      We have “established a three-part test to enable us to determine when
      a state court’s procedural ruling constitutes an independent and
      adequate state rule of decision.” Judd, 250 F.3d at 1313. “First, the last
      state court rendering a judgment in the case must clearly and expressly

                                           12
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 13 of 131




      state that it is relying on state procedural rules to resolve the federal
      claim without reaching the merits of that claim.” Id. Second, the state
      court’s decision must rest entirely on state law grounds and not be
      intertwined with an interpretation of federal law. See id. Third, the state
      procedural rule must be adequate, i.e., firmly established and regularly
      followed and not applied “in an arbitrary or unprecedented fashion.”
      Id.

Ward, 592 F.3d at 1156–57 (footnote omitted).

      There are also instances where the doctrines of procedural default and

exhaustion intertwine. For instance, if a petitioner’s federal claim is unexhausted—

i.e., the petitioner never presented the claim to the state court—a district court will

traditionally dismiss it without prejudice or stay the cause of action to allow the

petitioner to first avail himself of his state remedies. See Rose v. Lundy, 455 U.S. 509,

519-20 (1982). But “if it is clear from state law that any future attempts at exhaustion

[in state court] would be futile” under the state’s own procedural rules, a court can

simply find that the claim is “procedurally defaulted, even absent a state court

determination to that effect.” Bailey v. Nagle, 172 F.3d 1299, 1305 (11th Cir. 1999)

(citation omitted).

      The Court notes that Ingram asserts that he is not required to have exhausted

any of his claims in the state courts before this Court may review his claims on the

merits because Alabama’s state post-conviction process is inadequate to protect his

rights. (Doc. 31 at 24-28.) Ingram cites 28 U.S.C. § 2254(b)(1)(B)(ii), which excuses


                                           13
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 14 of 131




federal habeas corpus petitioners from the exhaustion requirement where “(i) there

is an absence of available State corrective process; or (ii) circumstances exist that

render such process ineffective to protect the rights of the applicant.” In other

words, Ingram contends that, if a state does not provide the appropriate level of

process, its rulings are not entitled to any deference, and any claim may be raised in

federal court without exhaustion. One of the ways in which Ingram asserts that

Alabama’s post-conviction process fails petitioners is that petitioners are not often

granted State funding for experts to prove the factual bases of their claims. Ingram

does not support this assertion with any precedential authority, however, and it is

without merit.

      B.     Overcoming Procedural Default

      “[A]n adequate and independent finding of procedural default will bar federal

habeas review of the federal claim, unless the habeas petitioner can show cause for

the default and prejudice attributable thereto, or demonstrate that failure to consider

the federal claim will result in a fundamental miscarriage of justice.” Coleman v.

Thompson, 501 U.S. 722, 749–50 (1991) (citations and internal quotation marks

omitted).

      The “cause and prejudice” exception is framed in the conjunctive, and a

petitioner must prove both cause and prejudice. Id. at 750. To show cause, a


                                          14
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 15 of 131




petitioner must prove that “some objective factor external to the defense impeded

counsel’s efforts” to raise the claim previously. Murray v. Carrier, 477 U.S. 478, 488

(1986). Examples of such objective factors include:

      . . . interference by officials that makes compliance with the State’s
      procedural rule impracticable, and a showing that the factual or legal
      basis for a claim was not reasonably available to counsel. In addition,
      constitutionally ineffective assistance of counsel . . . is cause. Attorney
      error short of ineffective assistance of counsel, however, does not
      constitute cause and will not excuse a procedural default.

McCleskey v. Zant, 499 U.S. 467, 494 (1991) (internal quotation marks, brackets, and

citations omitted). As for prejudice, a habeas petitioner must show “not merely that

the errors . . . created a possibility of prejudice, but that they worked to his actual and

substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” United States v. Frady, 456 U.S. 152, 170 (1982) (emphasis in original).

      Finally, a petitioner may also escape a procedural default bar if he “can

demonstrate a sufficient probability that [the court’s] failure to review his federal

claim will result in a fundamental miscarriage of justice.” Edwards v. Carpenter, 529

U.S. 446, 451 (2000). To make such a showing, a petitioner must establish that

either: (1) “a constitutional violation has probably resulted in the conviction of one

who is actually innocent,” Smith v. Murray, 477 U.S. 527, 537 (1986) (quoting

Carrier, 477 U.S. at 496), or (2) the petitioner shows “by clear and convincing

evidence that but for a constitutional error, no reasonable juror would have found

                                            15
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 16 of 131




the petitioner eligible for the death penalty.” Schlup v. Delo, 513 U.S. 298, 323 (1995)

(emphasis in original) (quoting Sawyer v. Whitley, 505 U.S. 333, 336 (1992)).

      C.     AEDPA Review of State Court Decisions Under § 2254(d) and (e)

      When a constitutional claim upon which a petitioner seeks relief under § 2254

is not procedurally defaulted but has instead been adjudicated on the merits in state

courts, this Court is still restricted in its ability to grant relief on those claims by §

2254(d). The AEDPA “imposes a highly deferential standard for evaluating state-

court rulings” and “demands that state-court decisions be given the benefit of the

doubt.” Guzman, 663 F.3d at 1345 (internal quotation marks and citation omitted).

To grant habeas relief on a claim, this Court must not only find that the constitutional

claims are meritorious, but also that the state court’s resolution of those claims:

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the State
      court proceeding.

28 U.S.C. § 2254(d)(1)-(2); see also Boyd v. Allen, 592 F.3d 1274, 1292 (11th Cir.

2010) (quoting § 2254(d)). The burden of showing that an issue falls within §

2254(d)(1) or (d)(2) is upon the petitioner. See Woodford v. Visciotti, 537 U.S. 19, 25

(2002). Section 2254(d)(1)’s “contrary to” and “unreasonable application of”


                                           16
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 17 of 131




clauses have independent meanings. See Alderman v. Terry, 468 F.3d 775, 791 (11th

Cir. 2006) (“[T]he ‘contrary to’ and ‘unreasonable application’ clauses are

interpreted as independent statutory modes of analysis.”) (citation omitted). A state

court’s decision is contrary to “clearly established precedents [of the Supreme

Court of the United States] if it applies a rule that contradicts the governing law set

forth in [the Court’s] cases, or if it confronts a set of facts that is materially

indistinguishable from a decision of th[e] Court but reaches a different result.”

Brown v. Payton, 544 U.S. 133, 141 (2005) (citation omitted). On the other hand, to

determine whether a state court’s decision is an “unreasonable application” of

clearly established federal law, the Supreme Court has stated:

      The pivotal question is whether the state court’s application of the
      [relevant constitutional] standard was unreasonable . . . For purposes of
      § 2254(d)(1), an unreasonable application of federal law is different from
      an incorrect application of federal law. A state court must be granted a
      deference and latitude that are not in operation when the case involves
      review under the [relevant constitutional] standard itself.

      A state court’s determination that a claim lacks merit precludes federal
      habeas relief so long as fairminded jurists could disagree on the
      correctness of the state court’s decision. And as the [Supreme Court]
      has explained, evaluating whether a rule application was unreasonable
      requires considering the rule’s specificity. The more general the rule,
      the more leeway courts have in reaching outcomes in case-by-case
      determinations.

Harrington v. Richter, 562 U.S. 86, 101 (2011) (citation and quotation marks omitted)

(emphasis in original); see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (“The

                                          17
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 18 of 131




question under AEDPA is not whether a federal court believes the state court’s

determination was incorrect but whether that determination was unreasonable—a

substantially higher threshold.”); Guzman, 663 F.3d at 1346 (“Ultimately, before a

federal court may grant habeas relief under § 2254(d), ‘a state prisoner must show

that the state court’s ruling on the claim being presented in federal court was so

lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.’”) (quoting

Harrington, 562 U.S. at 103). As the Supreme Court has stated, “If this standard is

difficult to meet, that is because it was meant to be. As amended by AEDPA, §

2254(d) stops short of imposing a complete bar on federal-court relitigation of claims

already rejected in state proceedings.” Harrington, 562 U.S. at 102.

       Additionally, a state court’s factual determination is entitled to a presumption

of correctness under § 2254(e)(1). And commensurate with the deference accorded

to a state court’s factual findings, “the petitioner must rebut ‘the presumption of

correctness [of a state court’s factual findings] by clear and convincing evidence.’”

Ward, 592 F.3d at 1155-56 (alterations in original) (quoting § 2254(e)(1)).

      The Court notes that Ingram contends that this Court should not apply 28

U.S.C. § 2254(d) to the claims raised in his amended habeas petition because the

statute is unconstitutional. (Doc. 31 at 15-21.) He asserts that the statute is


                                          18
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 19 of 131




unconstitutional because it requires this Court to abdicate its authority to apply the

Constitution and instead defers to a state court’s interpretation of federal law in

violation of Article III and Article VI of the United States Constitution.

      Ingram’s argument is without merit. Significantly, Ingram does not cite any

binding caselaw or other authorities to support his contention. Moreover, federal

courts repeatedly have rejected the claim that § 2254(d) is unconstitutional. See,

e.g., Cobb v. Thaler, 682 F.3d 364, 377 (5th Cir. 2012) (rejecting “argument that §

2254(d)(1) is unconstitutional under Article III”); Evans v. Thompson, 518 F.3d 1, 4-

12 (1st Cir. 2008) (rejecting claim that “§ 2254(d)(1) violates Article III, the

separation of powers, and the Supremacy Clause”); Crater v. Galaza, 491 F.3d 1119,

1125-26 (9th Cir. 2007) (rejecting claim that § 2254(d)(1) “violates the Suspension

Clause and interferes with the independence of federal courts under Article III”);

Green v. French, 143 F.3d 865, 874-75 (4th Cir. 1998), abrogated on other grounds by

Williams v. Taylor, 529 U.S. 362 (2000); Lindh v. Murphy, 96 F.3d 856, 871-74 (7th

Cir. 1996) (en banc), rev’d on other grounds, 521 U.S. 320 (1997).

      D.     The Burden of Proof and Heightened Pleading Requirements for
             Habeas Petitions

      Additionally, because habeas corpus review is limited to review of errors of

constitutional dimension, a habeas corpus petition “must meet [the] heightened

pleading requirements [of] 28 U.S.C. § 2254 Rule 2(c).” McFarland v. Scott, 512 U.S.

                                          19
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 20 of 131




849, 856 (1994) (citation omitted). “[T]he petition must ‘specify all the grounds for

relief available to the petitioner’ and ‘state the facts supporting each ground.’”

Mayle v. Felix, 545 U.S. 644, 655 (2005) (quoting Rule 2(c) of the Rules Governing

§ 2254 Cases in the U.S. District Courts). The burden of proof is on the habeas

petitioner “to establish his right to habeas relief and he must prove all facts necessary

to show a constitutional violation.” Blankenship v. Hall, 542 F.3d 1253, 1270 (11th

Cir. 2008) (citation omitted); see also Smith v. Wainwright, 777 F.2d 609, 616 (11th

Cir. 1985) (holding that a general allegation of ineffective assistance of counsel is

insufficient; a petition must allege specific errors in counsel’s performance and facts

showing prejudice).

      E.     The General Standard for Ineffective Assistance of Counsel Claims

      In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court

established the following two-pronged standard for judging, under the Sixth

Amendment, the effectiveness of attorneys who represent criminal defendants at

trial or on direct appeal:

      A convicted defendant’s claim that counsel’s assistance was so
      defective as to require reversal of a conviction or death sentence has two
      components. First, the defendant must show that counsel’s
      performance was deficient. This requires showing that counsel made
      errors so serious that counsel was not functioning as the “counsel”
      guaranteed the defendant by the Sixth Amendment. Second, the
      defendant must show that the deficient performance prejudiced the
      defense. This requires showing that counsel’s errors were so serious as

                                           20
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 21 of 131




       to deprive the defendant of a fair trial, a trial whose result is reliable.
       Unless a defendant makes both showings, it cannot be said that the
       conviction or death sentence resulted from a breakdown in the
       adversary process that renders the result unreliable.

Id. at 687.

       Because Strickland’s preceding two-part test is clearly framed in the

conjunctive, a petitioner bears the burden of proving both “deficient performance”

and “prejudice” by “a preponderance of competent evidence.” Chandler v. United

States, 218 F.3d 1305, 1313 (11th Cir. 2000) (en banc); see also Holladay v. Haley, 209

F.3d 1243, 1248 (11th Cir. 2000) (“Because both parts of the test must be satisfied

in order to show a violation of the Sixth Amendment, the court need not address the

performance prong if the defendant cannot meet the prejudice prong, [ ] or vice

versa.”).

       In order to establish deficient performance, a habeas petitioner “must show

that counsel’s representation fell below an objective standard of reasonableness.”

Strickland, 466 U.S. at 688. That reasonableness is judged against “prevailing

professional norms.” Id. Moreover, under Strickland, lower federal courts must be

“highly deferential” in their scrutiny of counsel’s performance. Id. at 689. As the

Strickland Court outlined:

       Judicial scrutiny of counsel’s performance must be highly deferential.
       It is all too tempting for a defendant to second-guess counsel’s
       assistance after conviction or adverse sentence, and it is all too easy for

                                           21
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 22 of 131




      a court, examining counsel’s defense after it has proved unsuccessful,
      to conclude that a particular act or omission of counsel was
      unreasonable. A fair assessment of attorney performance requires that
      every effort be made to eliminate the distorting effects of hindsight, to
      reconstruct the circumstances of counsel’s challenged conduct, and to
      evaluate the conduct from counsel’s perspective at the time. Because
      of the difficulties inherent in making the evaluation, a court must
      indulge a strong presumption that counsel’s conduct falls within the
      wide range of reasonable professional assistance; that is, the defendant
      must overcome the presumption that, under the circumstances, the
      challenged action might be considered sound trial strategy. There are
      countless ways to provide effective assistance in any given case. Even
      the best criminal defense attorneys would not defend a particular client
      in the same way.

Id. (citations and quotation marks omitted).

      Simply put, a habeas petitioner “must establish that no competent counsel

would have taken the action that his counsel did take” to overcome the presumption

that counsel’s conduct fell within the wide range of reasonable professional

assistance. Chandler, 218 F.3d at 1315. The reasonableness of counsel’s performance

is judged from the perspective of the attorney, at the time of the alleged error, and in

light of all the circumstances. See, e.g., Newland v. Hall, 527 F.3d 1162, 1184 (11th

Cir. 2008) (“We review counsel’s performance ‘from counsel’s perspective at the

time,’ to avoid ‘the distorting effects of hindsight.’”) (quoting Strickland, 466 U.S.

at 689).

      To satisfy the prejudice prong, a habeas petition “must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

                                          22
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 23 of 131




proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

Stated differently, “[a] finding of prejudice requires proof of unprofessional errors

so egregious that the trial was rendered unfair and the verdict rendered suspect.”

Johnson v. Alabama, 256 F.3d 1156, 1177 (11th Cir. 2001) (citations and quotation

marks omitted). Further, the fact that counsel’s “errors had some conceivable effect

on the outcome of the proceeding” is insufficient to show prejudice. Strickland, 466

U.S. at 693. Therefore, “when a petitioner challenges a death sentence, ‘the

question is whether there is a reasonable probability that, absent the errors, the

sentencer . . . would have concluded that the balance of aggravating and mitigating

circumstances did not warrant death.’” Stewart v. Sec’y, Dep’t of Corr., 476 F.3d

1193, 1209 (11th Cir. 2007) (quoting Strickland, 466 U.S. at 695).

      Because Strickland and § 2254(d) both mandate standards that are “‘highly

deferential’”, “when the two apply in tandem, review is ‘doubly’ so.” Harrington,

562 U.S. at 105 (citations omitted). The inquiry is not then “whether counsel’s

actions were reasonable,” but is instead “whether there is any reasonable argument

that counsel satisfied Strickland’s deferential standard.” Id. The court must

determine “whether the state court’s application of the Strickland standard was

unreasonable. This is different from asking whether defense counsel’s performance


                                         23
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 24 of 131




fell below Strickland’s standard.” Id. at 101. This “[d]ouble deference is doubly

difficult for a petitioner to overcome, and it will be a rare case in which an ineffective

assistance of counsel claim that was denied on the merits in state court is found to

merit relief in a federal habeas proceeding.” Evans v. Sec’y, Fla. Dep’t of Corr., 699

F.3d 1249, 1268 (11th Cir. 2012).

      Finally, “[s]tate court findings of historical facts made in the course of

evaluating an ineffectiveness claim are subject to a presumption of correctness under

28 U.S.C. § 2254(d).” Thompson v. Haley, 255 F.3d 1292, 1297 (11th Cir. 2001).

IV.   DISCUSSION OF INGRAM’S CLAIMS

      A.     Ingram’s claim that he was denied his right to effective assistance
             of counsel because his trial defense counsel did not properly advise
             him of the risks of refusing to comply with the terms of his plea
             agreement or take steps to ensure that he would comply with the
             terms of his plea agreement

      On September 15, 1993, Ingram signed a written plea agreement with the

State, which detailed that Ingram could enter a guilty plea to the lesser-included

offense of murder, and the State would recommend that he receive a sentence of life

imprisonment with the possibility of parole. (Vol. 1, Tab #R-1, C. 33-35.) In return,

Ingram was required to cooperate with the State’s investigation and testify against

his co-defendants. (Id. at 34-35.) If Ingram failed to perform either condition, then

the agreement would be “null and void.” (Id. at 35.)


                                           24
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 25 of 131




      Between the time the agreement was made and Anthony Boyd’s (“Boyd’s”)

trial, Ingram was incarcerated with his three co-defendants. Co-defendant Moneek

Marcell Ackles (“Ackles”) (who had not given a statement to law enforcement),

urged the other three that, if they all refused to testify, the State could not convict

any of them. (Vol. 31, Tab #R-102, at 88-90.) As described by Ingram later during

his post-conviction proceedings in the state court, Ackles’ advice was simple:

“nobody talks, everybody walks.” (Vol. 41, Tab #R-107, at 10.)

      Boyd’s trial was before Ingram’s. When it came time for Ingram to fulfill his

end of the bargain and testify against Boyd at Boyd’s trial, Ingram decided to exercise

his right to remain silent. The trial court gave Ingram the opportunity to meet with

his defense attorneys to discuss his decision. He and his attorneys then appeared

before the trial court, which conducted a thorough colloquy with Ingram to

determine whether he understood what he was doing. (Vol. 1, Tab #R-2, C. 61–69.)

During that colloquy, the State noted that Ingram had given a statement admitting

his involvement in the crime, that it was viewing his failure to testify against Boyd as

a breach of the plea agreement, that it would try Ingram for capital murder, and that

it intended to use Ingram’s statement against him at trial. (Id. at 61-66.) The trial

court asked Ingram whether he understood that “regular” murder carried with it a

sentence of life imprisonment with the possibility of parole, while capital murder


                                          25
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 26 of 131




carried either a sentence of life in prison without the possibility of parole or death.

(Id. at 66-67.) Ingram repeatedly expressed that he understood and maintained that

he wanted to exercise his right to remain silent and not testify against Boyd. (Id. at

66.) After the trial court determined that Ingram understood what he was doing and

what he was giving up, the State sought permission to void the plea agreement and

proceed against Ingram for capital murder, which the trial court granted. (Id. at 36-

37.)

       Based on these facts, Ingram’s first claim is that his trial defense counsel were

constitutionally ineffective in failing to persuade him to follow through with his

initial plea agreement and testify against Boyd at Boyd’s trial. Ingram faults his

counsel for not impressing on him the fact that Boyd would likely be found guilty

regardless if Ingram testified against him; that Ingram would also surely be found

guilty based on his previous statements to the police; and that due to the nature of

this crime, it was likely that if convicted, Ingram would get the death penalty. Ingram

further argues that his trial counsel should have involved his family in an attempt to

persuade him to follow through with his plea agreement. Ingram claims that his

counsel’s deficient performance prejudiced him, given the fact that Ingram has been

on death row since his conviction, but the other co-defendant who did follow through

with his plea agreement and testify against Boyd at Boyd’s trial, Dwinaune Quintay


                                           26
        Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 27 of 131




Cox (“Cox”), received a sentence of life imprisonment with the possibility of parole

and indeed is no longer in prison.

       Ingram raised this ineffective assistance of counsel claim for the first time in

his Rule 32 petition,4 and on April 3-4, 2013, the circuit court held an evidentiary

hearing on this claim. At the hearing, one of Ingram’s trial defense lawyers, Jeb

Fannin, who was by that point a Talladega County District Judge, testified. He stated

that leading up to Boyd’s trial, he and his co-counsel, Mark Nelson, had hoped that

Ingram would uphold his agreement with the State, and that they had had

conversations with Ingram about testifying. (Vol. 31, tab #R-102, at 45, 49.) Although

Fannin could not specifically detail those conversations, he said that he “would have

made [Ingram] aware of the evidence and his chances so to speak.” (Id. at 49.)

Fannin further testified that they were not aware that Ingram was not going to honor

his agreement until Ingram got on the stand at Boyd’s trial and announced that he

did not want to testify. (Id. at 50–51.) Fannin said that at that point, he and Nelson

met with Ingram, explained to him the consequences of his decision, and tried to



4        Alabama Rule of Criminal Procedure 32.2(d) mandates that all claims of ineffective
assistance of counsel “must be raised as soon as practicable, either at trial, on direct appeal, or in
the first Rule 32 petition, whichever is applicable.” In his direct appeal, Ingram was represented
by the same lawyers who represented him at trial. Thus, he presented his ineffective assistance of
trial counsel claims at the first opportunity where he was not represented by those lawyers. The
State does not argue that Ingram should have raised his ineffective assistance of trial counsel claims
earlier.
                                                 27
        Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 28 of 131




influence him to change his mind. (Id. at 52.) Fannin explained that while they urged

him to testify, Ingram was “adamant in his decision,” and they could not “twist his

arm and make him testify.” (Id. at 79).

        At the hearing, Ingram explained that he chose not to testify against Boyd for

two reasons. First, he explained that, in pre-trial detention, Ackles “came up with

the idea, if everybody be quiet, we all go home.” (Id. at 90.) Ingram added that when

he told his defense counsel that he was not going to testify against Boyd, they “didn’t

pressure me to testify or try to get any additional information from me or anything,

why or anything. They just left it at that.” (Id. at 91.) Ingram admitted that his

defense counsel told him that if he did not “take the deal” and testify against Boyd,

one of the other co-defendants would. (Id. at 101.) But Ingram said that he did not

listen to his counsel’s advice about one of his co-defendants taking the deal because

he thought they were “bluffing.” (Id. at 91.) Second, Ingram said that he chose not

to testify because he did not want to be labeled a “snitch” in prison. (Id. at 90.)

According to Ingram, “you don’t last in the penitentiary when you get a label like

that,” and he “didn’t never want that label carried on [him] in the penitentiary.”

(Id.)

        Ingram claimed at the hearing that had his trial counsel sought out his sister

or aunt to talk to him that day at Boyd’s trial, then he would have listened to them


                                          28
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 29 of 131




and honored the plea agreement. (Id. at 96-97.) Ingram called his brother, Kelvin

Ingram; sister, Carla Ingram; and aunt, Joyce Elston, to testify at the hearing, and

each stated that they would have helped to persuade Ingram to fulfill his obligation

under the plea agreement to hopefully spare his life. (Vol. 32, Tab #R-102, 172; 182;

194.) However, Fannin disagreed with Ingram’s claim that he would have changed

his mind if permitted to speak with his family members, saying that if he thought that

anyone could have persuaded Ingram otherwise, then he would have sought them

out. (Vol. 31, Tab #R-102, at 79.)

      The circuit court denied Ingram’s claim. (Vol. 29, Tab #R-97, C. 907 at 946-

56.) On appeal, the ACCA affirmed, rejecting the claim on the merits. (Vol. 29, Tab

#R-97 at 12-13). The ACCA’s thorough discussion of the claim is repeated here:

             In Ground I of Ingram’s Fifth Amended Petition, Ingram
      asserted that trial counsel were ineffective during the plea negotiation
      phase of their representation. On September 15, 1993, Ingram entered
      into a plea agreement with the State; in exchange for his cooperation
      with the investigation and testifying against his co-defendants, the State
      agreed to offer him a guilty plea to murder with a recommended
      sentence of life in prison. As part of that cooperation, Ingram
      acknowledged his role in Huguley’s kidnapping and murder. Ingram,
      though, failed to honor the agreement by refusing to testify at the trial
      of his co-defendant Boyd. Ingram pleaded that he declined to testify
      primarily because Ackles had told him “that if they all refused to testify,
      the State could not convict any of them, i.e., ‘nobody talks, everybody
      walks.’” On March 31, 1995, the State moved to void Ingram’s plea
      agreement. The State’s motion was granted and Ingram subsequently
      stood trial for and was convicted of capital murder.


                                          29
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 30 of 131




       Ingram pleaded in his petition that, given the overwhelming
evidence of his guilt, trial counsel were ineffective for failing to do more
to persuade him to honor his plea agreement. Specifically, Ingram
asserted that trial counsel failed to discuss with him the inevitability of
his conviction, failed to arrange for his trusted family members to meet
with him so that they could convince him to honor the plea agreement,
and failed to ask the trial court for more time to persuade Ingram to
honor the plea agreement. Ingram asserted that these failures were
unreasonable under the circumstances.

       At the evidentiary hearing, Judge Fannin testified that he had
been hopeful Ingram would honor his plea agreement and that he did
not learn of Ingram’s intent to refuse to testify until Boyd’s trial. Upon
Ingram’s announcing his intent, Judge Fannin and Nelson met privately
with Ingram. Although Judge Fannin could not remember specifically,
he stated that he would have reviewed with Ingram the possible
outcomes of a trial. Judge Fannin testified that he disagreed with
Ingram’s plans and urged him to honor his plea agreement. Yet,
“[Ingram] was the defendant, and he’s so adamant in his decision, we
just can’t twist his arm and make him testify.” (R. 79.) Judge Fannin
could not recall whether he had considered involving one of Ingram’s
family members in the attempt to get Ingram to honor his plea
agreement.

       Ingram identified two reasons for his decision not to testify
against Boyd. First, Ingram stated that Ackles proposed to his co-
defendants that, “if everybody be quiet, we all go home.” (R. 90.)
Second, Ingram explained that he did not “want to get that label of
snitch. You know, you don’t last in the penitentiary when you get a label
like that. I didn’t never want that label carried on me in the
penitentiary.” (R. 90.) According to Ingram, he informed his trial
counsel prior to Boyd’s trial that he did not intend to testify and they
did not pressure him to change his mind. Ingram added that trial
counsel never explained to him the strength of the evidence against him
or the likely result of a trial. Ingram testified that if trial counsel had
explained to him that his conviction for capital murder as well as Boyd’s
were certain, he would have honored the plea agreement. Ingram also
stated trial counsel did not engage any of his family members to speak

                                    30
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 31 of 131




with him, but that he would have followed the advice of his sister Carla
Ingram or his aunt Joyce Elston. Both Carla and Elston testified that, if
they had been contacted, they would have been willing to aid trial
counsel in their attempt to convince Ingram to honor his plea
agreement.

       In denying this claim, (C. 948-56), the circuit court reviewed the
colloquy the trial court had conducted with Ingram about the
ramifications of his decision and credited the testimony of Judge Fannin
with respect to trial counsel’s efforts to coax Ingram into honoring the
plea agreement. The circuit court found trial counsel’s actions to be
reasonable. With respect to Ingram’s claim regarding his family
members, the circuit court considered opinions regarding their ability
to influence Ingram as speculative, and found that Ingram had failed to
offer any evidence that the family members would have been available
to meet with Ingram at the time trial counsel were efforting [sic] to
change Ingram’s mind. Relatedly, the circuit court found that there was
no evidence offered that the trial court would have waited on Ingram’s
family members to arrive at the courthouse on the day of Boyd’s trial to
speak with Ingram, and that Ingram failed to ask Judge Fannin why he
did not seek a continuance from the trial court for more time to speak
with Ingram; thus, Judge Fannin’s reasoning was entitled to a
presumption of effectiveness.

       On appeal, Ingram raises a number of challenges to the circuit
court’s findings on this issue. Specifically, he asserts that the circuit
court erred in finding trial counsel’s actions reasonable, erred in finding
that he had failed to prove that his trial counsel could have and should
have arranged for him to speak with his sister or aunt, erred in finding
that he had failed to prove that his trial counsel should have sought
more time to speak with him about honoring the plea agreement, and
erred in finding that he had failed to prove prejudice.

     Wading through all of Ingram’s specific claims on this issue is
unnecessary, however. The following finding is fatal to Ingram’s claim:

   “Although Ingram testified at the evidentiary hearing that, had
   his counsel done something more -- for example, bring in

                                    31
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 32 of 131




         members of his family to persuade him to honor the agreement -
         - he would have honored the agreement, this Court is not
         convinced that there was anything his trial counsel could have
         done to persuade him to change his mind.”

      (C. 952-53; emphasis added.) In other words, the circuit court found
      that Ingram failed to prove that any of the actions he asserted trial
      counsel should have undertaken would have made any difference in the
      outcome. Thus, Ingram failed to prove that he was prejudiced by trial
      counsel’s alleged ineffectiveness. “If it is easier to dispose of an
      ineffectiveness claim on the ground of lack of sufficient prejudice,
      which we expect will often be so, that course should be followed.”
      Strickland, 466 U.S. 697. The circuit court, as the finder of fact, was
      free to reject Ingram’s self-serving testimony on this point as well as the
      testimony of Carla and Elston. After all, if Ingram had honored his plea
      agreement, he likely faced a sentence of life in prison. Yet, Ingram
      testified that he did not honor his plea agreement, in part, because he
      did not “want to get that label of snitch. You know, you don’t last in the
      penitentiary when you get a label like that.” (R. 90.) Because serving
      time in prison was inevitable and Ingram “never” wanted to be known
      as a “snitch” in prison, it was reasonable for the circuit court to
      conclude that Ingram would not have honored his plea agreement
      regardless of trial counsel’s actions.

             The circuit court’s findings of fact are entitled to great deference
      and are supported by the record. Brooks [v. State], 929 So. 2d [491, ]
      495-96 [Ala. Crim. App. 2005] (citations and quotations omitted).
      Because Ingram failed to prove that he was prejudiced by trial counsel’s
      alleged ineffectiveness, this issue does not entitle him to any relief.
      (emphasis in original.)

(Vol. 41, Tab #R-107, at 47.)




                                          32
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 33 of 131




       Because the state courts 5 addressed Ingram’s claim on the merits, Ingram

must demonstrate not only that the claim is meritorious but also that the ACCA’s

rejection of the claim was either an unreasonable determination of the facts in light

of the evidence presented to the ACCA or was contrary to, or involved an

unreasonable application of, clearly established Supreme Court precedent. See 28

U.S.C. § 2254(d)(1)-(2); Boyd, 592 F.3d at 1292.

        Ingram asserts that the ACCA made an unreasonable determination of the

facts when it ruled that Ingram could not demonstrate Strickland prejudice because

nothing his counsel could have done would have made Ingram change his mind about

testifying, since Ingram was concerned about being labeled a “snitch” in prison.

Ingram argues that his trial counsel should have impressed upon him that testifying

against Boyd would never erase the fact that Ingram had already cooperated with the

police once, when he entered into his initial plea agreement and acknowledged his

role in the murders, so he would be labeled a “snitch” in prison anyway. (See Doc.

43 at 2-3 (“Counsel should have advised Mr. Ingram that he could have been labeled

as a ‘snitch’ whether he testified or not, and all he would end up doing in not

testifying against Mr. Boyd would be to be labelled a snitch without benefit.”).)



5
        Ingram exhausted this claim in the state courts. He raised this claim in his petition for
certiorari to the Alabama Supreme Court (Vol. 42, Tab #R-109, at 51-67), but the Court denied
certiorari. (Ex parte Ingram, Vol. 42, Tab #R-110.)
                                               33
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 34 of 131




Ingram contends that it was an unreasonable determination of the facts for the circuit

court, and in turn the ACCA, to not have realized this alleged failing of his defense

attorneys and thus found that, absent his counsel’s deficient performance in failing

to sufficiently persuade him, there was a reasonable probability that Ingram would

have chosen to testify against Boyd and pled guilty to life imprisonment with the

possibility of parole.

       This line of argument fails for several reasons. First, it is based upon the pure

speculation that, had his counsel more persuasively warned him that he would

already be labeled a “snitch” in prison—as he claims in hindsight they should have

done—Ingram would have heeded their advice. There is no way to confirm this. To

the contrary, Ingram, and his co-defendants, may have viewed those plea agreements

as not evidencing as much “disloyalty” as actually testifying against one another at

each other’s trials. The Court cannot speculate on such matters. Second, to succeed

on his ineffective assistance of counsel claim, Ingram had to do more than point out

advice that his counsel could have given him. He had to demonstrate that no

reasonable attorney would have failed to give him that advice. The state courts were

entirely reasonable in finding that, because Ingram testified that he “never” wanted

to be labeled a “snitch” in prison, nothing his counsel could have done would have

changed his mind.


                                           34
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 35 of 131




      Ingram also argues that the state courts engaged in an unreasonable

determination of the facts when they determined that 1) testimony that Ingrams’

family members could have influenced his decision was speculative; 2) Ingram failed

to offer evidence that his family members would have been available to meet him at

the time his trial counsel were trying to change his mind at Boyd’s trial; 3) Ingram

failed to offer evidence that the trial court would have waited on Ingram’s family

members to arrive at the courthouse on the day of Boyd’s trial to speak with Ingram;

and 4) Ingram failed to ask his counsel at the hearing why they did not seek a

continuance from the trial court for more time to speak with Ingram. Ingram appears

to argue that the state courts should have also considered the fact that his co-

conspirator Cox “had the same fears that Mr. Ingram did, and took the same action

as Mr. Ingram, yet his relatives were able to persuade him and the prosecutor to

reinstate his guilty plea.” (Doc. 43 at 4). Ingram appears to contend that this

additional information about Cox should have led the state courts to credit Ingram’s

testimony that, had he been able to speak with his family members, he would have

changed his mind, and thus granted him relief on this claim.

      There are several problems with this argument. First, Ingram does not plead

that the circuit court was even aware, at the time of Ingram’s evidentiary hearing,




                                        35
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 36 of 131




that Cox changed his mind about testifying as a result of his family’s persuasion. 6

Second, the ACCA did not rest its decision on whether Ingram’s counsel exhibited

deficient performance. Rather, it found that regardless of Ingram’s counsel’s

performance, Ingram had failed to demonstrate Strickland prejudice because, due to

his adamant assertion that he did not want to be labeled a “snitch” in prison, he

could not establish that there was anything his counsel could have done to get him to

testify against Boyd. Accordingly, the ACCA’s decision would have been the same,

had it also considered Cox’s situation as a factor in whether Ingram’s counsel’s

performance was deficient.

       The Court also notes that Ingram does not argue that the state courts’

rejections of this claim were contrary to or an unreasonable application of Supreme

Court precedent under § 2254(d)(2), and in any event, the cases and other

authorities that Ingram cites in this section of his briefs do not entitle him to relief.

Ingram cites Missouri v. Frye, 566 U.S. 134 (2012), for the tenet that a criminal

defendant is entitled to constitutionally effective counsel during the guilty plea

process. (Doc. 31 at 40 & n.150). He also cites Lafler v. Cooper, 566 U.S. 156 (2012),

for the rule that a defendant may show deficient performance when counsel fails to


6
        In stating that Cox’s relatives were able to change his mind and get his guilty plea
reinstated, Ingram cites to the ACCA’s opinion on direct appeal in his case. (See Doc. 43 at 4 n.9.)
However, the cited section of the ACCA’s opinion, Ingram, 779 So. 2d at 1238 n.7, says nothing
about the circumstances under which Cox decided to change his mind and plead guilty.
                                                36
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 37 of 131




properly advise a defendant concerning a plea offer. (Doc. 31 at 40 & n.151). Finally,

he cites the American Bar Association (“ABA”) Guidelines for the Appointment

and Performance of Defense Counsel in Death Penalty Cases, specifically the

commentary to Guideline 10.9.2, which recognizes the need for “the combined and

sustained efforts of the entire defense team to dissuade the client from making a self-

destructive decision[,]” including the recommendation that counsel may “call on

family, friends, clergy, and others to provide information that assists the client in

reaching an appropriate conclusion.” (Doc. 31 at 40-41.) Ingram relies on these

authorities for broad propositions but provides no explanation as to how they

advance his position or how the ACCA’s decision falls within § 2254(d)(2)’s

“contrary to” or “unreasonable application” clauses. Moreover, Frye and Lafler are

distinguishable from Ingram’s case. In Frye, the defendant’s counsel was found to be

constitutionally ineffective because he failed to inform the defendant of the

prosecution’s plea offer and, after the plea offer lapsed, the defendant plead guilty

but on more severe terms. 566 U.S. at 149-50. In Lafler, the defendant’s attorney

reported the offer to his client but he, on advice of counsel, rejected the deal. Those

facts don’t exist in the case. To the contrary, against counsel’s advice, Ingram

breached the plea agreement that he had negotiated with the State and refused to

testify against Boyd.


                                          37
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 38 of 131




      In sum, because the state courts considered this ineffective assistance of

counsel claim on the merits, and Ingram has not established that the state courts’

determination of the claim “resulted in a decision that was contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States” or that the state courts’ determination of this

issue “resulted in a decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceedings,” 28 U.S.C. §

2254(d)(1)-(d)(2), federal habeas relief is foreclosed on this claim.

      B.     Ingram’s claim that the Alabama courts erred when they held that
             Ingram failed to establish a prima facie case of racial discrimination
             under Batson v. Kentucky, 476 U.S. 79 (1986)

      Ingram’s second claim in this proceeding is that the Alabama state courts’

holdings that he did not establish a prima facie case of racial discrimination in jury

selection pursuant to Batson v. Kentucky were contrary to or unreasonable

applications of clearly established Federal law.

      Ingram, who is black, presented a Batson challenge during jury selection. (Vol.

3, Tab #R-8, TR. at 282-83.) In support, his counsel pointed out that the State used

its peremptory strikes to remove seven out of the 16 black members of the jury venire,

or 43.7% of the available black jurors, and he asked that the State give its reasons for

those strikes. (Id. at 282.) The State responded that Ingram had failed to make out a


                                          38
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 39 of 131




prima facie case of racial discrimination under Batson, so it was not required to offer

the court its race-neutral reasons for its strikes. (Id. at 283.) The trial court agreed

with the State, denied Ingram’s Batson challenge, but stated, “If it becomes

necessary, I’m sure we will find out later.” (Id.)

      On direct appeal, Ingram argued that the trial court erred in overruling his

Batson claim, adding for the first time in support of the claim that the Talladega

County District Attorney who prosecuted his case, Robert Rumsey, had a practice

of racial discrimination in jury selection. In support of that allegation, he cited Walker

v. State, 611 So. 2d 1133 (Ala. Crim. App. 1992), a capital murder-for-hire case from

several years prior, in which the ACCA had held that Rumsey did not give sufficient

race-neutral reasons for striking 11 of 15 black jurors and thus remanded the case to

the trial court for a retrial. Id. at 1143. Ingram further pointed out to the ACCA that

his trial judge, Judge Jerry Fielding, also presided over the Walker trial, which, he

argued, should result in a remand of his case for the trial court to hold a Batson

hearing during which the State should give legitimate, race-neutral reasons for

striking seven black veniremembers.

      The ACCA rejected Ingram’s Batson claim on direct appeal, holding as

follows:

           Ingram contends that the trial court erred in overruling his
      motion made pursuant to Batson v. Kentucky, 476 U.S. 79, 106 S .Ct.

                                           39
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 40 of 131




1712, 90 L. Ed. 2d 69 (1986), in which he claimed that the state
exercised certain peremptory jury strikes in a racially discriminatory
manner. He asks that his case be remanded to the trial court for a Batson
hearing. In overruling the motion, the trial court found that Ingram had
failed to establish a prima facie case of racial discrimination. In Batson,
the United States Supreme Court held that black prospective jurors
could not be struck from a black defendant’s jury solely because of their
race. Ingram is black.

        The state has the burden of articulating nondiscriminatory
reasons for challenged strikes only after the defendant meets his burden
of establishing a prima facie case of discrimination. Batson, 476 U.S. at
97, 106 S. Ct. 1712. And, until that burden is met, the state is under no
obligation to offer explanations for its peremptory strikes. Davis v.
State, 718 So. 2d 1148 (Ala. Crim. App. 1995), aff’d, 718 So. 2d 1166
(Ala. 1998), cert. denied, 525 U.S. 1179, 119 S. Ct. 1117, 143 L. Ed. 2d 112
(1999). Edwards v. State, 628 So. 2d 1021 (Ala. Crim. App. 1993);
Jackson v. State, 594 So. 2d 1289 (Ala. Crim. App. 1991). In determining
whether a prima facie case of discrimination has been established, the
trial court is to consider all relevant circumstances that could lead to an
inference of discrimination. Its determination on whether a prima facie
case of discrimination has been established is to be accorded great
deference on appeal. Ex parte Branch, 526 So. 2d 609 (Ala. 1987); Boyd
v. State, 715 So. 2d 825 (Ala. Crim. App. 1997), aff’d, 715 So. 2d 852
(Ala. 1998). Its finding that a defendant did not present a prima facie
case of discrimination under Batson is reviewed under a “clearly
erroneous” standard. Wilson v. State, 690 So. 2d 449 (Ala. Crim. App.
1995), aff’d. in part, quashed in part, 690 So. 2d 477 (Ala. 1997).

       In the instant case, the record shows that of the 16 blacks on the
46–member venire from which the jury was struck, the state struck 7
blacks. Each side had 16 strikes. Seven blacks served on the jury that
tried the case. Ingram contended that the prosecution’s striking of 7 out
of 16 blacks on the venire constituted a prima facie Batson violation and
showed systematic discrimination by the state in the selection of the
jury. Ingram relied only on the bare numbers or statistics to support his
Batson motion; he offered no additional supporting evidence. The


                                    40
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 41 of 131




      numbers alone, in this case, will not support a reasonable inference of
      racial discrimination.

             All relevant evidence may be examined by the trial court,
      including the numbers involved, to determine whether an inference of
      discrimination has been raised. However, “[w]hen considered alone,
      evidence of the prosecution’s use of a large number of its peremptory
      strikes to exclude black jurors would allow, but would not compel, a
      finding of prima facie discrimination.” Mines v. State, 671 So. 2d 121,
      123 (Ala. Crim. App. 1995); Davis v. State. See also Ex parte Thomas, 659
      So. 2d 3 (Ala. 1994). Even if the prosecution uses all its peremptory
      strikes to exclude black veniremembers, a trial court is not required to
      find that a prima facie case of discrimination exists if other relevant
      evidence proves the contrary. Mines v. State.

             In the instant case, Ingram obviously failed to meet his burden;
      thus, the trial court’s ruling that no prima facie case had been
      established was not clearly erroneous.

             Ingram asserts for the first time on appeal, as evidence for this
      court’s consideration in deciding whether a prima facie case had been
      established, that the Talladega County District Attorney’s Office has a
      history of racial discrimination in jury selection. He cites only Walker v.
      State, 611 So. 2d 1133 (Ala. Crim. App. 1992), to support this assertion.
      His reliance on Walker v. State is misplaced. That case does not support
      his contention. Furthermore, we are not aware of any information that
      the district attorney of Talladega County or members of his staff had or
      has a history of racial discrimination in jury selection. We find no merit
      in this assertion.

Ingram, 779 So. 2d at 1252-53 (footnote omitted).




                                          41
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 42 of 131




       Pursuant to 28 U.S.C. § 2254(d)(1)-(2), Ingram’s task is to establish not only

that his Batson claim is meritorious but also that the ACCA’s rejection of the claim7

was either an unreasonable determination of the facts in light of the evidence

presented in the state court proceeding or was contrary to, or involved an

unreasonable application of, clearly established Supreme Court precedent. Ingram

invokes only § 2254(d)(2), arguing that the ACCA’s decision was contrary to or an

unreasonable application of Batson and Flowers v. Mississippi, 139 S. Ct. 2228 (2019).

       In Batson, the Supreme Court held that the Equal Protection Clause prohibits

prosecutors from striking potential jurors “solely on account of their race.” 476 U.S.

at 89. To assist district courts in addressing Batson challenges, the Supreme Court

outlined a three-step inquiry that courts must use to determine whether peremptory

strikes have been used in a discriminatory manner. First, the party challenging the

strike as discriminatory must set forth a prima facie case of discrimination. Cent. Ala.

Fair Hous. Ctr., Inc. v. Lowder Realty Co., Inc., 236 F.3d 629, 636 (11th Cir. 2000)

(citing Batson, 476 U.S. at 96). “‘[I]n making out a prima facie case, ‘the defendant



7
        Ingram exhausted this claim in the state courts. He included this claim in his petition for
certiorari to the Alabama Supreme Court, but the Court affirmed the ACCA without specific
discussion of this claim. See Ex parte Ingram, 779 So. 2d at 1285. Under the look-through
presumption, a “federal [habeas] court should ‘look through’ [an] unexplained decision to the last
related state-court decision that does provide a relevant rationale . . . [and] then presume that the
unexplained decision adopted the same reasoning.” Wilson v. Sellers, __ U.S. __, 138 S. Ct. 1188,
1192 (2018). The Court thus looks to the ACCA’s analysis in conducting the § 2254(d) inquiry.
                                                 42
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 43 of 131




must point to more than the bare fact of the removal of certain venire persons and

the absence of an obvious valid reason for the removal.’” Id. at 637 (quoting United

States v. Allison, 908 F.2d 1531, 1538 (11th Cir. 1990)). Second, if the court agrees

that a prima facie case exists, the striking party must articulate a non-discriminatory

(i.e., race-neutral) explanation for its strike. Id. at 636. “The reason given need not

be a good reason; it can be irrational, silly, implausible, or superstitious, as long as it

is facially race-neutral.” United States v. Lovett, 662 F. App’x 838, 844 (11th Cir.

2016) (citing United States v. Hill, 643 F.3d 807, 837 (11th Cir. 2011)). Finally, if the

striking party gives a race-neutral rationale, the court must evaluate the

persuasiveness of the proffered reason and determine whether the objecting party

has carried its burden of proving purposeful discrimination. See id. (citing Hill, 643

F.3d at 837).

      In this federal habeas proceeding, Ingram continues to rely on the percentage

of black veniremembers that the State struck to meet his burden of raising the

required inference of discrimination. Yet, it is well-settled that numbers alone are

insufficient to establish a prima facie case of racial discrimination in jury selection.

See, e.g., United States v. Hill, 643 F.3d 807, 838-40 (11th Cir. 2011) (the prima facie

case determination is not to be based on numbers but is to be made in light of the

totality of the circumstances (citing Johnson v. California, 545 U. S. 162, 168 (2005)),


                                            43
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 44 of 131




cert. denied, 566 U.S. 970 (2012). “[A] defendant satisfies the requirements of

Batson’s first step by producing evidence sufficient to permit the trial judge to draw

an inference that discrimination has occurred.” Johnson, 545 U.S. at 170. Among the

factors the Eleventh Circuit has instructed reviewing courts to consider in

determining whether a prima facie Batson claim has been established based on

statistical evidence alone are (1) whether members of the relevant racial or ethnic

group served unchallenged on the jury, (2) whether the striker struck all of the

relevant racial or ethnic group from the venire, or at least as many as the striker had

strikes, (3) whether there is a substantial disparity between the percentage of jurors

of a particular race or ethnicity struck and the percentage of their representation on

the venire, and (4) whether there is a substantial disparity between the percentage of

jurors of one race or ethnicity struck and the percentage of their representation on

the jury. United States v. Ochoa-Vasquez, 428 F.3d 1015, 1044-47 (11th Cir. 2005),

cert. denied, 549 U.S. 952 (2006).

      In rejecting this argument in support of Ingram’s claim, the ACCA did not

reach a conclusion contrary to Batson; nor was its decision an unreasonable

application of that case or the cases that have applied it. As the ACCA noted, there

were 16 black individuals on the 46–member venire from which the jury was struck.

Each side had 16 peremptory strikes. The State used seven of its 16 peremptory


                                          44
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 45 of 131




strikes 8 to strike black individuals. Seven black individuals served on the jury that

tried the case. Thus, black individuals indeed served on the jury and in fact made up

half of the jury, and the State did not use all of its peremptory strikes to strike black

individuals—in fact it used less than half. Under these circumstances, the ACCA did

not violate clearly established Federal law in finding that Ingram had not met his

burden of producing evidence that would allow the trial judge to infer that racial

discrimination had occurred. As such, the ACCA properly held that the State was

not required to provide race-neutral reasons for its strikes. See Cent. Ala. Fair Hous.

Ctr., Inc., 236 F.3d at 636 (“Indeed, we have stressed that “[n]o party challenging

the opposing party’s use of a peremptory strike . . . is entitled to an explanation for

that strike, much less to have it disallowed, unless and until a prima facie showing of

racial discrimination is made.”) (quoting United States v. Stewart, 65 F.3d 918, 925

(11th Cir. 1995)).

       Ingram also continues to rely, in support of a prima facie Batson claim, on his

allegation that the Talladega County District Attorney has a history of racial

discrimination, basing his argument solely on the Walker case in which District

Attorney Rumsey was implicated. Walker was a capital murder-for-hire case tried in




8
        Ingram incorrectly states in his federal habeas petition that the State had ten peremptory
strikes. (Doc. 31 at 46, 49.)
                                               45
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 46 of 131




November 1988 before the same judge that presided over Ingram’s case. Walker,

who was white, contended for the first time on direct appeal that Rumsey’s exercise

of the State’s peremptory strikes to strike 11 of the 15 black veniremembers was

racially discriminatory. See 586 So. 2d 49 (Ala. Crim. App. 1991) (“Walker I”). The

ACCA remanded the case to the trial court for a Batson hearing in which Rumsey

was to come forward with race-neutral reasons for each peremptory strike. Id. at 50.

On remand, the trial court conducted a hearing in which Rumsey, despite it being

roughly three years since the trial, attempted to provide the State’s reasons for

striking 11 of the 15 black veniremembers. See 611 So. 2d at 1134 (“Walker II”). The

trial court found that the reasons as stated by Rumsey were sufficiently race-neutral.

See id. at 1137. However, on return from remand, the ACCA reversed the judgment

of the trial court and remanded the case for a new trial. Id. at 1143. The ACCA found

Rumsey’s stated reasons for striking various jurors suspect for different reasons. For

some, Rumsey’s stated explanations at the Batson hearing did not match his original

notes made during voir dire three years earlier. Id. at 1134. Rumsey had to refresh his

recollection by resorting to other persons, including his investigators and other law

enforcement officials who knew many of the veniremembers from the community.

Id. The ACCA primarily found many of the strikes suspect because Rumsey stated

that he relied upon two things in striking several black veniremembers: (1) hearsay


                                          46
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 47 of 131




information or his own personal knowledge, outside the courtroom, about these

veniremembers having family members who were allegedly convicted felons or

suspects in felony prosecutions, and (2) the fact that these veniremembers did not

respond when asked during voir dire whether anyone’s relatives had been

prosecuted for a felony. Id. at 1139. The ACCA held that such reasons could not be

race-neutral because Rumsey never sought to confirm or refute his assumptions

about these potential jurors by further questioning them. Id. (“[T]he voir dire

examination [was] void of meaningful questions directed to the black veniremembers

in regard to the particular reasons given for striking them.”).

      Walker is distinguishable on its facts from this case and certainly does not

stand for the proposition that the ACCA should have remanded Ingram’s case for a

Batson hearing. First of all, Walker was one out of a presumably large number of cases

that District Attorney Rumsey tried before Ingram’s trial judge. Additionally, the

Walker prosecution, and the Batson hearing stemming from it, occurred seven and

four years, respectively, prior to Ingram’s trial. As the ACCA implied, the Walker

case alone does not establish that Rumsey had “history of racial discrimination in

jury selection,” Ingram, 779 So. 2d at 1252-53. While evidence of past discrimination

in jury selection is certainly a relevant consideration in whether an objector has made

a prima facie case of Batson discrimination, a trial court must also consider all other


                                          47
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 48 of 131




relevant circumstances, including whether the prosecutor has engaged in a pattern

of strikes against black jurors; the prosecutor’s questions and statements during voir

dire examination; the failure of the prosecutor to ask meaningful questions to the

struck jurors; and whether the subject matter of the case is racially or ethnically

sensitive. Madison v. Comm’r, Ala. Dep’t of Corr., 677 F.3d 1333, 1337 (11th Cir. 2012)

(internal citations omitted). See also McNair v. Campbell, 416 F.3d 1291, 1312 (11th

Cir. 2005) (“[A] prosecutor’s history of discrimination, while a relevant

consideration, is not dispositive.”). Of course, Ingram did not present evidence of

any of these other considerations at trial, relying instead solely on the percentage of

black veniremembers removed. And although he offered one instance of “past

discrimination” on direct appeal, he did not connect anything from the Walker case

to his case. For example, he did not take issue with or offer any specifics regarding

District Attorney Rumsey’s questioning of individual jurors or his failure to ask

certain questions of individual jurors.

      For these reasons, Ingram’s other argument that the ACCA’s decision was

contrary to Flowers v. Mississippi also lacks merit. As Ingram acknowledges, Flowers

was an “extreme case, involving a decades-long history with that prosecutor . . . .”

(Doc. 43 at 6.) See also Flowers, 139 S. Ct. at 2251 (“[T]his is a highly unusual case.

Indeed, it is likely one of a kind.”) (Alito, J., concurring). Indeed, in Flowers, the same


                                            48
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 49 of 131




prosecutor subjected the defendant to six successive trials for the same murders,

during which the prosecutor struck a combined 41 of 42 black jurors. During the sixth

trial, the prosecutor struck five of six black jurors, “engaged in dramatically disparate

questioning of black and white prospective jurors[,]” and “engaged in disparate

treatment of black and white prospective jurors . . . .” Id. at 2251. The Court

“reiterate[d]” that it did not “decide that any one . . . fact[ ] alone would require

reversal.” Id. Rather, it emphasized that “all of the relevant facts and circumstances

taken together establish that the trial court at Flowers’s sixth trial committed clear

error” in denying Flowers’ Batson objection. Id. Ultimately, the Court concluded:

“[W]e break no new legal ground. We simply enforce and reinforce Batson by

applying it to the extraordinary facts of this case.” Id. This case is not Flowers.

      In sum, Ingram has failed to establish that the ACCA’s determination of this

issue “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court

of the United States.” 28 U.S.C. § 2254(d)(2). Federal habeas relief is therefore

foreclosed.

      C.      Ingram’s claim that his due process right to a fair trial was denied
              when the trial court refused to appropriate funds for an adequate
              mental health evaluation prior to trial




                                           49
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 50 of 131




       Ingram’s third claim in this proceeding is that the trial court mishandled his

defense counsel’s request for mental health assistance in preparation for trial. He

claims that the trial court should not have heard his request for mental health

assistance in open court, with the participation of the State, or ordered that any

report written about his mental health be provided to both the court and the State.

He argues that these actions deprived him of the ability to facilitate his own defense

strategy as it related to his mental health, and thus rendered the verdict in his trial

unreliable. Ingram also complains that he was never provided with a consultation by

a “qualified mental health professional” but was only seen by a “crisis intervention

counselor” who produced a short letter finding him competent. (Doc. 31 at 51.)

      Ingram raised this claim for the first time on direct appeal, and the ACCA

denied it, offering the following detailed explanation of the facts surrounding

Ingram’s request for mental health assistance:

            Ingram contends that his “request for mental health assistance
      was handled in a manner inconsistent with the Fifth, Sixth, Eighth, and
      Fourteenth Amendments and Alabama law.” He argues that the
      absence of any meaningful mental health assistance rendered his trial
      and sentencing fundamentally unfair. He asserts that the trial court
      erred when it held a hearing on his motion for a court-ordered mental
      examination in open court and ordered that the preliminary report be
      turned over to the court and the prosecutor, that he was never provided
      with a licensed psychologist or psychiatrist to perform a mental
      evaluation, and that he was never given a jury trial on the question of
      his competence to stand trial, as he had requested.


                                          50
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 51 of 131




      Ingram filed a pretrial motion on November 21, 1994, seeking a
court-ordered mental examination by a “qualified mental health
professional” to determine his “present” mental condition and his
competency to stand trial, his mental condition at the time of the
commission of the offense, and a hearing before a jury to determine his
competency to stand trial. In his motion, he alleged the following:

      “As attorneys for the defendant, we question the
      defendant’s competency to stand trial and believe that it is
      essential for a mental examination to be conducted in
      advance of trial because:

      “1. The defendant is charged with a capital offense that is
      punishable by death by electrocution. The defendant does
      not understand the serious nature of the offense with
      which he is charged and the possible consequences of his
      alleged acts.

      “2. The alleged acts of the defendant are of such a serious
      nature that we question the defendant’s mental state.”

(C.R. 26–26.)

       At a hearing on the motion on January 12, 1995, the record shows
the following:

      “MR. FANNIN [defense counsel]: Judge, we filed a
      motion for a mental exam approximately a month ago. I
      would just like to—

      “THE COURT: Has he been interviewed by the mental
      health folks yet?

      “MR. FANNIN: I don’t think so, Judge.

      “THE COURT: What I’ll do is order them to do a
      preliminary interview. If they come back with a
      recommendation that we need to do something else, we

                                  51
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 52 of 131




      will have a hearing on it and go forward. I will set the
      mental examination for next Tuesday afternoon at 1:00.

      “MR. FANNIN: All right.

      “THE COURT: Can you in the meanwhile talk to Mr.
      Gary Garner to see if he can either go over or get somebody
      in his office to do a preliminary?

      “MR. FANNIN: Yes, sir, I’ll do that. That’s all we have
      other than the discovery which Mr. Gibbs [prosecutor] has
      told us he will give us soon.

      “MR. GIBBS: Are we having the hearing on whether
      further examination is necessary?

      “THE COURT: What I would want to have is this man or
      lady that goes over and makes a preliminary, that she be
      prepared to come testify in a hearing to see whether or not
      an evaluation should be done by Taylor Hardin [state
      mental health facility].

      “MR. GIBBS: We’ll do that Tuesday afternoon at the
      same time?

      “THE COURT: It’s tentatively set at 1:00.”

(C.R. 13–14.)

      At a second hearing on January 17, 1995, the following occurred:

      “MR. FANNIN: Judge, we have previously filed that
      motion for mental examination. Last week at our status
      hearing you asked me to get in touch with Mental Health
      and get somebody down to talk to Mr. Ingram in jail. I
      talked with Mr. Garner today and he said that Mr. Ingram
      had not been interviewed because the man that does those


                                  52
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 53 of 131




      interviews is off for a period of time. He said that he
      expects him to be down there tomorrow to see Mr. Ingram.

      “THE COURT: On Wednesday?

      “MR. FANNIN: Yes.

      “THE COURT: Would you ask him to give me a written
      report by Friday?

      “MR. FANNIN: Yes, sir.

      “THE COURT: Send it to [me] and I’ll give a copy to the
      state and defendant. Then if it looks like we need to have a
      mental competency hearing we will set it down for
      sometime next week, which is during jury civil week, but
      we can work it in toward the end of the week.

      “MR. FANNIN: All right, Judge.

      “THE COURT: What’s the man’s name that will be
      doing the report?

      “MR. FANNIN: Michael Quay, Q-u-a-y.”

(C.R. 27–28.)

        Ingram was subsequently examined by Michael H. Quay, M.S., a
crisis intervention counselor at the Cheaha Mental Health Center, and
Quay filed a report with the trial court on January 25, 1995, stating the
following:

      “The above individual was seen and underwent a mental
      status exam. This 23 year old black male was evaluated at
      the Talladega County jail at the request of the Circuit
      Court of Talladega County. Mr. Ingram does not appear to
      suffer from any form of mental illness, nor does he exhibit
      suicidal ideations. Overall, he is well-oriented, expressed

                                   53
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 54 of 131




      himself well verbally, and appears to be of average to above
      average intelligence.

      “It is my professional opinion that Mr. Ingram meet[s] the
      following guidelines:

      “1. He is mentally competent to stand trial.

      “2. He is capable of understanding right from wrong.

      “3. He understands the serious nature of being charged
      with capital murder.

      “4. He is capable of assisting his attorneys with court
      proceedings.

      “5. He does not appear to need further psychiatric
      evaluation.”

(C.R. 27.)

      “A defendant does not have a right to a mental
      examination whenever he requests one, and, absent such a
      right, the trial court is the screening agent of such requests.
      Robinson v. State, 428 So. 2d 167 (Ala. Cr. App. 1982);
      Beauregard v. State, 372 So. 2d 37 (Ala. Cr. App.), cert.
      denied, 372 So. 2d 44 (Ala. 1979). The defendant bears the
      burden of persuading the court that a reasonable and bona
      fide doubt exists as to the defendant’s mental competency,
      and this is a matter within the discretion of the trial court.
      Miles v. State, 408 So. 2d 158 (Ala. Cr. App. 1981), cert.
      denied, 408 So. 2d 163 (Ala. 1982). In determining
      whether an investigation into the defendant’s sanity is
      required, the trial court must determine if any factual data
      establish a reasonable ground to doubt the defendant’s
      sanity. Beauregard, 372 So. 2d at 43. Where the trial court
      finds that the evidence presents no reasonable grounds to


                                    54
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 55 of 131




      doubt the defendant’s sanity, the standard of appellate
      review is whether the trial court abused its discretion. Id.”

Cliff v. State, 518 So. 2d 786, 790 (Ala. Crim. App. 1987). See also
Stewart v. State, 562 So. 2d 1365 (Ala. Crim. App. 1989); Russell v. State,
715 So. 2d 866 (Ala. Crim. App. 1997); Ala. R. Crim. P. 11.

       Ingram’s burden for purposes of his motion seeking a state-
funded mental evaluation was to establish a reasonable doubt as to his
competency to stand trial or to establish that his sanity at the time of the
offense would be a significant factor at trial. Based on the record of the
proceedings before us, we find that he did not meet this burden. The
motion requesting a mental examination was very general and
conclusory. The only allegation made in the motion was that Ingram did
not understand the serious nature of the offense or the possible
consequences of his acts. No facts were alleged in support of the
allegation. The motion amounted to nothing more than an unsworn and
unsubstantiated statement by defense counsel. No evidence was offered
to support the motion. “In the absence of any evidence, the mere
allegations by counsel that the defendant is incompetent to stand trial
do not establish reasonable grounds to doubt the defendant’s sanity,
and warrant an inquiry into his competency.” Cliff v. State, 518 So. 2d
at 791. On the other hand, the trial court had before it, for its review, a
court-ordered mental evaluation from a qualified mental health
professional, stating that Ingram did not suffer from any form of mental
illness, that he was mentally competent to stand trial, that he
understood the nature of the charges, and that he was capable of
assisting his counsel in preparing and presenting his defense. We note
that no plea of not guilty by reason of mental disease or defect was filed
in this case, and Ingram’s mental condition was not an issue in the trial
of the case. Ingram presented no evidence that would have warranted
further inquiry into his mental state. Accordingly, we find no abuse of
the trial court’s discretion in its denial of Ingram’s motion.

      Ingram’s contention that the trial court erred in holding hearings
on his motion in open court and in ordering that copies of the
preliminary report of his mental examination be delivered to the court
and to the prosecutor is without merit. The procedure followed by the

                                    55
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 56 of 131




       trial court in this case was proper and reasonably necessary for
       screening the request for a court-ordered mental examination. We note
       that Ingram did not object to the procedure, but that he, in fact, agreed
       to it. Ingram’s contentions that the trial court erred in failing to provide
       him with a licensed psychologist or psychiatrist to conduct the mental
       examination and the failure to hold a jury trial on the question of his
       competency to stand trial are, likewise, without merit. The provisions
       of Rule 11.2, Ala. R. Crim. P., concerning a jury trial to determine
       competency to stand trial, and Rule 11.3 concerning appointment of
       experts such as psychologists and psychiatrists do not become operative
       until the trial court has reasonable grounds to doubt a defendant’s
       sanity. Once evidence exists to doubt the defendant’s competency to
       stand trial, the procedure in Rule 11.2 through 11.8 should be followed.
       Here there was no such evidence. Thus, further inquiry into Ingram’s
       mental state was unwarranted.

               Further, we find that the procedure followed by the trial court
       did not deprive Ingram of any constitutional right, and it complied with
       Alabama law. And, further, his assertion that the procedure rendered
       his trial and sentencing fundamentally unfair is unsupported by the
       record and without merit. Ingram’s contentions that the trial court
       erred in holding hearings on his motion in open court, ordering that the
       preliminary report be delivered to the court and prosecutor, failing to
       provide him with a licensed psychologist or psychiatrist, and failing to
       provide him with a jury trial on the question of his competency to stand
       trial, are, under the facts of this case, without merit.

Ingram, 779 So. 2d at 1269-72.

       Because the ACCA considered and denied this claim on the merits, Ingram

must establish not only that this claim is meritorious but also that the ACCA’s

rejection of the claim9 meets one of § 2254(d)’s exceptions—i.e., it was either an


9
       Ingram raised this claim in his petition for certiorari to the Alabama Supreme Court, but
that Court affirmed the ACCA’s judgment without specific discussion of this claim. See Ex parte
Ingram, 779 So. 2d at 1285. Because the Alabama Supreme Court affirmed the ACCA’s judgment
                                              56
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 57 of 131




unreasonable determination of the facts in light of the evidence presented in the state

court proceeding or was contrary to, or involved an unreasonable application of,

clearly established Supreme Court precedent. Ingram invokes only § 2254(d)(2),

arguing that the ACCA’s opinion is contrary to or an unreasonable application of Ake

v. Oklahoma, 470 U.S. 68 (1985), and McWilliams v. Dunn, 137 S. Ct. 1790 (2017).

       Ingram contends that the fact that the trial court ordered that any preliminary

competency report be provided to both the court and the State violated the rule

announced in Ake. Ake established that when an indigent “defendant demonstrates

. . . that his sanity at the time of the offense is to be a significant fact at trial, the State

must” provide the defendant with “access to a competent psychiatrist who will

conduct an appropriate examination and assist in evaluation, preparation, and

presentation of the defense.” 470 U.S. at 83. Notably, Ake requires that, before an

indigent criminal defendant is entitled to expert psychiatric assistance at State

expense, he must make “a preliminary showing that his sanity at the time of the

offense is likely to be a significant factor at trial.” Id. at 74. Simply put, Ingram failed

to meet his burden of establishing, as a threshold matter, that further inquiry into his

mental state was necessary. As the ACCA noted, “[N]o plea of not guilty by reason




without discussion of this claim, the Court looks to the ACCA’s analysis. See Wilson, 138 S. Ct. at
1192, supra, note 7.
                                                57
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 58 of 131




of mental disease or defect was filed in this case, and Ingram’s mental condition was

not an issue in the trial of the case.” Ingram, 779 So. 2d at 1271. Thus, the ACCA

could not have applied the rule in Ake in an unreasonable manner to the facts of

Ingram’s case because the threshold requirement that Ingram’s mental state be a

significant factor was never met.

      Nor does the Supreme Court’s opinion in McWilliams entitle Ingram to relief.

As an initial matter, the facts in this case are clearly distinguishable from the facts in

McWilliams. As already noted, Ingram’s competency at trial, or need for mental

health assistance during his penalty phase, was not a factor during either phase of his

trial. In contrast, in McWilliams, defense counsel received, two days before

McWilliams’ judicial sentencing hearing, an opinion from a neuropsychologist

employed by Alabama’s Department of Mental Health that McWilliams might suffer

from some “genuine neuropsychological problems.” 137 S. Ct. at 1796. At the

sentencing hearing, McWilliams’ counsel requested more time to review the report

as well as obtain the assistance of a mental health expert, but the court denied the

request and sentenced McWilliams to death. Id. Those facts do not exist in the

present case. To the contrary, the court-ordered mental health evaluation produced

evidence that Ingram “does not appear to need further psychiatric evaluation.”

Ingram, 779 So. 2d at 1270. Nor did the ACCA apply the governing principle from


                                           58
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 59 of 131




McWilliams in an unreasonable manner to Ingram’s case. This is because in

McWilliams, the Supreme Court expressly held that the “conditions that trigger

application of Ake” were present, namely, that the defendant’s “sanity at the time

of the offense[] was seriously in question.” 137 S. Ct. at 1798 (internal quotation

marks omitted). Because those conditions were not present in Ingram’s case, the rule

that an indigent defendant is entitled to mental health assistance at State expense did

not apply. The ACCA’s conclusion finding as such was reasonable.

      Because Ingram has not established that the ACCA’s determination of this

issue “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court

of the United States.” 28 U.S.C. § 2254(d)(1) - (d)(2), this Court will defer to the

state courts’ decision on this issue and deny relief on this claim.

      D.     Ingram’s claim that he was denied the effective assistance of
             counsel during the guilt phase of his trial
      Ingram next argues that his defense counsel made numerous errors during trial

that constituted deficient performance and prejudiced him. First, Ingram argues that

his defense counsel should have investigated more thoroughly the veracity of the

testimony of several witnesses at trial, most importantly Cox, a participant in the

murder who testified against Ingram pursuant to a plea bargain. Ingram says that Cox

lied at his trial to make Ingram appear more culpable and Boyd appear less culpable,

                                          59
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 60 of 131




given that Cox and Boyd were involved in a drug enterprise that did not involve

Ingram. Ingram also asserts that trial counsel should have investigated more

thoroughly the truthfulness of the testimony of several other eye-witnesses, because

these individuals were habitual drug users who were picked up by police during an

illicit dice game and forced to testify against Ingram through threats of prosecution.

      Second, Ingram contends that his defense counsel should have more

thoroughly cross-examined Cox and another witness at his trial, Julie Baker Williams

(“Ms. Williams”). Ingram faults his counsel for failing to cross-examine Cox on the

fact that his testimony at trial differed somewhat from his statement to law

enforcement immediately after he was arrested. Specifically, Ingram points out that

Cox testified at trial that himself, Ingram, Boyd, and Ackles drove together in a van

and abducted the victim, Gregory Huguley (“Huguley”), but that Cox thereafter left

the van, picked up his own car, and followed the van to the gas station and the

ballfield where Huguley was murdered. Ingram states that Cox’s original statement

to police placed himself, and the other three defendants, inside the van for the

duration of the kidnaping and drive to the ballfield. Ingram also states that there were

inconsistencies between Cox’s statements, his testimony, and the testimony of other

witnesses that cast doubt on the veracity of Cox’s account on issues such as: who

forced Huguley into the van (Cox said Ingram did so; other witnesses indicated it


                                          60
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 61 of 131




was Boyd), and who made statements that they would shoot Huguley if he did not

get in the van (Cox said Ingram did so; other witnesses indicated it was Boyd).

      With regard to Ms. Williams, Ingram also argues that his defense counsel were

ineffective for failing to confront her with her previous statement to police. Ms.

Williams testified at trial that Ingram told her he had killed Huguley by setting fire

to him. However, Ingram points out that in a statement to police dated October 30,

1993, Ms. Williams stated that Ingram told her Boyd was the one who set fire to

Huguley and that Ingram himself was afraid of Boyd. Ingram contends that had

counsel properly cross-examined these witnesses, there exists a reasonable

probability that the result of his trial, especially the sentencing phase, would have

been different because the testimony of both Ms. Williams and Cox created the

impression that Ingram was the “ringleader” in this offense, contrary to their earlier

statements. Ingram also contends that his counsel should have objected to the

State’s direct examination of Cox at trial on the grounds that the State improperly

vouched for the truth of Cox’s testimony by emphasizing that Cox was required to

testify truthfully pursuant to his plea agreement.

      Third, Ingram argues that his defense counsel were ineffective for failing to

obtain favorable rulings on their objections to the introduction of 21 graphic

photographs of the crime scene and severe burns on Huguley’s body. According to


                                          61
          Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 62 of 131




Ingram, since the uncontested testimony at trial showed that Huguley was set on fire

at a seldom-used ballfield, there was no need for numerous inflammatory

photographs of his body. Similarly, Ingram argues that his defense counsel failed to

object to the fact that the State exposed the jury throughout the trial to the presence

of a plastic vessel containing the victim’s hands, which had been severed by the

forensic investigator for the purpose of making comparison with known fingerprints

easier.

      Ingram raised this ineffective assistance of counsel claim for the first time in

his Rule 32 petition, and he was given the opportunity to prove these allegations at

his evidentiary hearing on April 3-4, 2013. However, at the outset of the hearing

Ingram’s post-conviction counsel stated that he was “withdrawing” the claims

“having to do with ineffective assistance of counsel at the guilt or innocence phase

of the proceeding,” and then, in accordance with that waiver, presented no evidence

in support of these claims at the hearing. (Vol. 31, Tab #R-102, C. 1 at 25-26.) In the

circuit court’s order dismissing Ingram’s fifth amended Rule 32 petition, it stated

the following concerning the withdrawal of this claim: “Because Ingram chose to

withdraw his allegations . . . and chose not to present any evidence with regard to

those allegations, Ingram abandoned those claims and, thus, those claims are

denied.” (Vol. 29, Tab #R-97, C. 907 at 956-58). The circuit court cited several


                                          62
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 63 of 131




Alabama state court opinions similarly denying claims because petitioners had failed

to present evidence to support them at evidentiary hearings. (Id. at 958.) The circuit

court did not address the claim on the merits but dismissed it solely because Ingram

had abandoned it.

      A petitioner must afford the state courts a full and fair opportunity to decide

any federal constitutional claims presented in the federal habeas petition, which

includes giving the “state courts one full opportunity to resolve any constitutional

issues by invoking one complete round of the State’s established appellate process.”

O’Sullivan, 526 U.S. at 842-45. Ingram abandoned the claim in his Rule 32

proceedings in the circuit court, and thus, he has not exhausted the claim in the state

courts. Ingram would be barred from attempting to raise the claim now in state court

under Rule 32.2(c), Ala. R. Crim. P. (statute of limitations bar) and under Rule

32.2(b), Ala. R. Crim. P. (successive petition bar). Thus, because any state remedy

with respect to the claim is procedurally barred by the state procedural rules, the

claim is procedurally defaulted from this Court’s review. See Collier v. Jones, 910

F.2d 770, 772 (11th Cir. 1990) (“when a petitioner has failed to present a claim to the

state courts and under state procedural rules the claim has become procedurally

defaulted, the claim will be considered procedurally defaulted in federal court.”).




                                          63
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 64 of 131




      Ingram does not attempt to overcome the procedural default of this claim by

showing cause for the default and prejudice attributable thereto, or by demonstrating

that this Court’s failure to consider the claim will result in a fundamental miscarriage

of justice. See Coleman, 501 U.S. at 749–50. Although Ingram asserts that Alabama’s

post-conviction process was ineffective in safeguarding his rights because it

precluded him from establishing the factual foundations of this claim (doc. 43 at 8),

such an argument falls flat with specific regard to this claim. This is because the

circuit court gave Ingram an opportunity to present evidence in support of this claim

at the evidentiary hearing, but Ingram chose not to do so. Because the claim is

unexhausted and procedurally defaulted pursuant to 28 U.S.C. § 2254(b)-(c), it is

due to be denied.

      E.     Ingram’s claim that he was denied the effective assistance of
             counsel in the penalty phase of his trial

      Ingram contends that his defense counsel were ineffective on several

occasions during the penalty phase of his trial. He argues that counsel failed to

investigate and present evidence concerning Ingram’s family background,

educational background, and institutional adaptability and good behavior while

incarcerated. Ingram also contends that his counsel should have procured a

neurotological expert to investigate the possibility that Ingram suffered mental and

neurological problems due to his possible exposure to lead paint and polychlorinated

                                          64
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 65 of 131




biphenyls (“PCBs”) while in utero and/or during his childhood. Ingram contends

that presentation of such evidence in mitigation would have spared him the death

penalty. Finally, Ingram faults his counsel for failing to object to various allegedly

improper statements made by the prosecution in closing arguments during the

penalty phase.

             1.    Sub-Claims (1), (2), and (3): the § 2254(d)(1)-(2) analysis

      Ingram raised these subclaims during his Rule 32 proceedings, and each was

considered and rejected on the merits by the circuit court, after an evidentiary

hearing, and then on appeal by the ACCA. As such, Ingram must show that one of

the exceptions found in § 2254(d)(1)-(2) applies to the state courts’ decisions before

this Court may grant relief. Before addressing each sub-claim in turn, the ACCA’s

general analysis with respect to these claims is worth repeating here:

              In Ground III of Ingram’s Fifth Amended Petition, Ingram
      asserted that trial counsel were ineffective in their development and
      presentation of mitigation evidence. Ingram alleged in his petition that
      trial counsel failed to investigate and present evidence that he suffered
      from low cognitive functioning and neurological impairments; evidence
      of his substandard living conditions, which exposed him to lead and
      other environmental toxins; evidence of his good behavior during his
      pretrial incarceration; and evidence of his family background.

             While counsel has a duty to investigate in an attempt to
             locate evidence favorable to the defendant, “this duty only
             requires a reasonable investigation.” Singleton v. Thigpen,
             847 F.2d 668, 669 (11th Cir. (Ala.) 1988), cert. denied, 488
             U.S. 1019, 109 S. Ct. 822, 102 L. Ed. 2d 812 (1989)

                                         65
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 66 of 131




     (emphasis added). See Strickland, 466 U.S. at 691, 104 S.
     Ct. at 2066; Morrison v. State, 551 So. 2d 435 (Ala. Cr. App.
     1989), cert. denied, 495 U.S. 911, 110 S. Ct. 1938, 109 L.
     Ed. 2d 301 (1990). Counsel’s obligation is to conduct a
     “substantial investigation into each of the plausible lines
     of defense.” Strickland, 466 U.S. at 681, 104 S. Ct. at 2061
     (emphasis added). “A substantial investigation is just what
     the term implies; it does not demand that counsel discover
     every shred of evidence but that a reasonable inquiry into
     all plausible defenses be made.” Id., 466 U.S. at 686, 104
     S. Ct. at 2063.

           The reasonableness of counsel’s actions may
           be determined or substantially influenced by
           the defendant’s own statements or actions.
           Counsel’s actions are usually based, quite
           properly, on informed strategic choices made
           by the defendant and on information supplied
           by the defendant. In particular, what
           investigation decisions are reasonable
           depends critically on such information.

     Jones v. State, 753 So. 2d 1174, 1191 (Ala. Crim. App. 1999).

           “[T]he scope of the duty to investigate
           mitigation evidence is substantially affected
           by the defendant’s actions, statements, and
           instructions. As the Supreme Court
           explained in Strickland, the issue of what
           investigation decisions are reasonable
           ‘depends critically’ on the defendant’s
           instructions . . . .” Cummings v. Secretary,
           Dep’t of Corr., 588 F.3d 1331, 1357 (11th Cir.
           2009).

     James v. State, 61 So. 3d 357, 364 (Ala. Crim. App. 2010).



                                  66
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 67 of 131




Washington v. State, 95 So. 3d 26, 40-41 (Ala. Crim. App. 2012).
Further,

           As an initial matter, we “must recognize that
           trial counsel is afforded broad authority in
           determining what evidence will be offered in
           mitigation.” State v. Frazier (1991), 61 Ohio
           St. 3d 247, 255, 574 N.E.2d 483. We also
           reiterate that post-conviction proceedings
           were designed to redress denials or
           infringements of basic constitutional rights
           and were not intended as an avenue for
           simply retrying the case. [Laugesen] v. State,
           [(1967), 11 Ohio Misc. 10, 227 N.E.2d 663]
           supra; State v. Lott, [(Nov. 3, 1994),
           Cuyahoga App. Nos. 66388, 66389, 66390]
           supra. Further, the failure to present evidence
           which is merely cumulative to that which was
           presented at trial is, generally speaking, not
           indicative of ineffective assistance of trial
           counsel. State v. Combs (1994), 100 Ohio
           App. 3d 90, 105, 652 N.E.2d 205.

     Jells v. Mitchell, 538 F.3d 478, 489 (6th Cir. 2008).

           “[C]ounsel is not required to present all
           mitigation evidence, even if the additional
           mitigation evidence would not have been
           incompatible with counsel’s strategy.
           Counsel must be permitted to weed out some
           arguments to stress others and advocate
           effectively.” Haliburton v. Sec’y for the Dep’t
           of Corr., 342 F.3d 1233, 1243–44 (11th Cir.
           2003) (quotation marks and citations
           omitted); see Herring v. Sec’y, Dep’t of Corr.,
           397 F.3d 1338, 1348–50 (11th Cir. 2005)
           (rejecting ineffective assistance claim where
           defendant’s mother was only mitigation

                                  67
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 68 of 131




             witness and counsel did not introduce
             evidence from hospital records in counsel’s
             possession showing defendant’s brain
             damage and mental retardation or call
             psychologist who evaluated defendant pre-
             trial as having dull normal intelligence);
             Hubbard v. Haley, 317 F.3d 1245, 1254 n.16,
             1260 (11th Cir. 2003) (stating this Court has
             “consistently held that there is ‘no absolute
             duty . . . to introduce mitigating or character
             evidence’” and rejecting claim that counsel
             were ineffective in failing to present hospital
             records showing defendant was in
             “borderline mentally retarded range”)
             (brackets omitted) (quoting Chandler [v.
             United States], 218 F.3d [1305] at 1319 [(11th
             Cir. 2000)]).’

      Wood v. Allen, 542 F.3d 1281, 1306 (11th Cir. 2008). “The
      decision of what mitigating evidence to present during the
      penalty phase of a capital case is generally a matter of trial
      strategy.” Hill v. Mitchell, 400 F.3d 308, 331 (6th Cir.
      2005).

Dunaway v. State, 198 So. 3d 530, 547 (Ala. Crim. App. 2009), rev’d on
other grounds by Dunaway v. State, 198 So. 3d 567 (Ala. 2014).

        “Although Petitioner’s claim is that his trial counsel should have
done something more, we first look at what the lawyer[s] did in fact.”
Chandler v. United States, 218 F.3d 1305, 1320 (11th Cir. 2000). During
the penalty phase, trial counsel presented the testimony of seven family
members and one friend. The witnesses portrayed Ingram as a good,
friendly person. Ingram was described as a quiet and well-mannered
youth who was always respectful to his mother. Carla Parker, Ingram’s
sister, and Dorothy Ackles, Ingram’s mother, testified that Ingram had
been a good student, and a number of witnesses spoke of Ingram’s
success in athletics, which came despite his suffering from a leg
malformation that required his use of leg braces as a small child.

                                   68
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 69 of 131




Multiple witnesses testified to Ingram’s positive relationships with
their children and their desire for Ingram to live so that he could
maintain those relationships. This included Ingram’s relationship with
his own daughter, who was an infant at the time of trial. The jury was
also made aware of Dorothy Ackles’s suffering from brain cancer.
Dorothy Ackles was too weak to travel to court, so she was permitted
to testify through a videotaped deposition. Parker testified that she did
not believe her mother could survive the stress of Ingram’s being
sentenced to death.

     The circuit court made the following findings regarding trial
counsel’s mitigation strategy:

             Here, at the evidentiary hearing, Ingram’s trial
      counsel, Fannin, testified that he and his co-counsel,
      Nelson, jointly investigated Ingram’s case. In so doing,
      they interviewed witnesses at the scene of the kidnapping
      and went to the location where Ingram and his
      codefendants burned Huguley. Additionally, Fannin
      explained that he talked to Ingram’s family and Ingram,
      and, because of the nature of the case, they thought it
      would be a good idea to request a mental evaluation of
      Ingram, which evaluation indicated that Ingram did not
      have any mental-health issues. Although his trial counsel
      “did not have a good feeling about the penalty phase” of
      Ingram’s trial, they hoped that could “put on enough
      mitigation evidence to keep” from having the death
      penalty imposed on Ingram. [(R. 58.)]

             According to Fannin, the strategy during mitigation
      was to demonstrate that Ingram did not have a significant
      criminal history, that he was a good child, that he was good
      in school, that he was well-liked in his community, that his
      family loved him, that his friends loved him, and that he
      was a young man when the offense occurred. [(R. 60.)]
      Although Fannin acknowledged that they did not hire an
      investigator or a mitigation expert, he stated that they
      spoke with Ingram’s family members, who assisted them

                                   69
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 70 of 131




             in obtaining the names of people who would testify on
             Ingram’s behalf. [(R. 58-59.)] Fannin, fearing that
             Ingram’s mother’s health would not allow her to testify at
             Ingram’s trial, arranged for her testimony to be taken by
             videotaped deposition. In her deposition, Ingram’s mother
             discussed Ingram’s background, medical issues, and
             educational history, and asked the jury to spare her son’s
             life.

                    As set out above, Fannin and Nelson deployed this
             strategy during the penalty phase of Ingram’s trial by
             calling eight witnesses to testify, including Ingram’s
             mother’s videotaped deposition. The testimony from
             these witnesses touched on each of the areas that Fannin
             explained they wanted to focus on in mitigation. Counsel’s
             strategy was successful to a degree, convincing one juror
             to recommend a sentence of life without the possibility of
             parole.

      (C. 966-67.) The circuit court concluded that “trial counsel had a
      reasonable mitigation strategy and investigated that strategy by
      interviewing Ingram’s family and friends.” (C. 968.)

(Vol. 41, Tab #R-107, at 13-18.)

                   i.     alleged failure to present evidence of Ingram’s family
                          background

      Ingram argues that his counsel should have also investigated and presented

evidence of the following information about his family background: he was raised in

the housing projects of Brooklyn, New York, which were known to be contaminated

with lead; he witnessed many acts of violence as a child; he was himself the victim of

crimes of violence including one occasion where he was “jumped” by a group of boys


                                         70
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 71 of 131




from another housing project and was beaten so badly that he had to be hospitalized;

there was domestic violence in his home; his mother had at least two “live-in”

boyfriends during his childhood and adolescence who were each violent alcoholics,

and one of them had previously been incarcerated for killing his former wife; Ingram

and his siblings were afraid of these men; Ingram also witnessed numerous fights

between his mother and these men when they became drunk and verbally and

physically abusive; police were often called to the house because of the domestic

turmoil and chaos; and on occasion Ingram’s older siblings would remove him from

the house or hide him for his own protection.

      Ingram raised this argument for the first time in his Rule 32 proceedings and

was given the opportunity to present evidence in support of this claim during the

evidentiary hearing. The circuit court, and then the ACCA, denied relief. The

ACCA’s opinion on this sub-claim is provided as follows:

             Ingram argues that trial counsel failed to investigate and to
      present evidence of his family background. Specifically, Ingram asserts
      that trial counsel should have investigated evidence that his mother
      cohabitated with two boyfriends who were violent alcoholics and that
      his childhood was marked by poverty and violence.

               The circuit court made the following findings regarding this
      claim:

               “In his petition, Ingram alleged that trial counsel failed to
               investigate and present evidence of Ingram’s childhood
               ‘living in housing projects in Brooklyn, New York,’ which

                                            71
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 72 of 131




     was ‘substandard’ and possibly ‘contaminated with lead’;
     that, while in Brooklyn, Ingram ‘witnessed many acts and
     crimes of violence, and was himself the victim of crimes of
     violence’ -- specifically, that he had been ‘“jumped” by a
     group of boys’ and had to be hospitalized; and that Ingram
     witnessed acts of domestic violence between his mother
     and two different live-in boyfriends ‘when they became
     drunk.’ Ingram, however, failed to prove that his counsel’s
     performance was deficient when they did not present this
     specific evidence of Ingram’s family background to the
     jury.

     “Indeed, the totality of the questions to Ingram’s trial
     counsel during the evidentiary hearing regarding Ingram’s
     family background was as follows:

           “[Ingram’s Rule 32 Counsel]: What about
           the circumstances of his upbringing?

           “[Mr. Fannin]: Well, we talked to his mother
           about when he was a child and some of the
           circumstances of his youth. I can’t recall
           what she said, but I remember talking to her
           about that.

           “[Ingram’s Rule 32 Counsel]: Any other
           witnesses or sources of information on that
           topic outside of her?

           “[Mr. Fannin]: His sister may have talked
           about his childhood. I can’t specifically recall.

           “[Ingram’s Rule 32 Counsel]: Would there
           have been anyone beside those two?

           “[Mr. Fannin]: Not that I can recall. I’m not
           saying there were not, but I can’t recall.


                                  72
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 73 of 131




     [(R. 60-61.)] . . .

     “Ingram failed to ask his trial counsel whether he had
     gained evidence from any of the witnesses that he had
     spoken to in preparation for the penalty phase of Ingram’s
     trial about the specific areas of Ingram’s family
     background mentioned in Ingram’s Rule 32 petition -- i.e.,
     his witnessing acts of violence in Brooklyn, his getting
     ‘jumped’ by a group of boys in Brooklyn, his living in
     ‘substandard’ housing in Brooklyn, and his witnessing acts
     of domestic violence between his mother and her
     boyfriends. Because Ingram’s Rule 32 counsel failed to ask
     his trial counsel whether trial counsel was aware of these
     specific aspects of Ingram’s family background, this Court
     cannot determine whether Ingram’s trial counsel either
     knew of these parts of Ingram’s background and made a
     strategic choice to not present that evidence, or whether
     trial counsel did not present this evidence simply because
     they did not know of the existence of these aspects of
     Ingram’s background. Thus, the record is silent as to the
     reasoning behind counsel’s actions and, thus, ‘“‘the
     presumption of effectiveness is sufficient to deny relief on
     [an] ineffective assistance of counsel claim.’” Dunaway v.
     State, [198] So. 3d [530], [547] (Ala. Crim. App. 2009)
     (quoting Howard v. State, 239 S.W.3d 359, 367 (Tex. App.
     2007)).’ Broadnax v, State, 130 So. 3d 1232, 1255-56 (Ala.
     Crim. App. 2013).

     “Additionally, Ingram failed to prove that he was
     prejudiced by his trial counsel’s failure to present this
     specific evidence of Ingram’s family background. Indeed,
     this Court is not convinced that, even if his trial counsel
     had presented such evidence, there would be a reasonable
     probability that the ‘sentencer . . . would have concluded
     that the balance of aggravating and mitigating
     circumstances did not warrant death.’ Strickland, 466 U.S.
     at 695. For example, although Ingram’s brother, Calvin,
     and his sister, Carla, testified at the evidentiary hearing

                                 73
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 74 of 131




            that their mother’s boyfriend -- Walter Davis -- would get
            into physical altercations, that testimony would have
            opened the door for the State to point out that Ingram’s
            sister grew up in the same environment but had not
            committed a capital murder and, thus, would have
            undermined Ingram’s mitigation case. See, e.g., Grayson v.
            Thompson, 257 F.3d 1194, 1227 (11th Cir. 2001) (‘The fact
            that Grayson was the only child to commit such a heinous
            crime also may have undermined defense efforts to use his
            childhood in mitigation.’). Such evidence was, at best, a
            double-edged sword, and [a]n ineffective assistance claim
            does not arise from the failure to present mitigation
            evidence where that evidence presents a double-edged
            sword.” Reed v. State, 875 So. 2d 415, 437 (Fla. 2004).’”

            Washington v. State, 95 So. 3d 26, 53 (Ala. Crim. App.
            2012).”

      (C. 970-74.) Additionally, this Court notes that offering evidence of the
      alleged violence of Dorothy Ackles’s boyfriends would appear to
      conflict with trial counsel’s strategy. Ingram’s mother was too ill to
      attend his trial, so trial counsel traveled to her and had her deposition
      videotaped to ensure that she was not only heard but also seen by the
      jury. Also, Carla Parker told the jury that she did not believe her mother
      could survive the stress of Ingram’s being sentenced to death. Thus,
      there is no question that trial counsel sought to portray Dorothy Ackles
      as a sympathetic figure to make her plea of mercy more meaningful. It
      seems, then, unreasonable to expect trial counsel also to malign
      Dorothy Ackles by offering evidence that she exposed Ingram and her
      other children to men Ingram alleged to be violent alcoholics. See
      Whatley v. Warden, Georgia Diagnostic and Classification Center, 927
      F.3d 1150, 1178 (11th Cir. 2019) (holding that offering evidence that
      petitioner’s great-uncle raped his mother “no doubt conflicts with the
      mitigation strategy” of painting a positive picture of his great-uncle,
      who raised him). (footnote omitted.)

(Vol. 41, Tab #R-107, at 25-29.)


                                         74
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 75 of 131




       Under 28 U.S.C. § 2254(d)(1)-(2), because this sub-claim was addressed on

the merits, Ingram’s task is to establish not only that this claim is meritorious but

also that the ACCA’s rejection of the claim10 was either an unreasonable

determination of the facts in light of the evidence presented in the state court

proceeding or was contrary to, or involved an unreasonable application of, clearly

established Supreme Court precedent.

       Ingram does not meet his burden of pleading either one of these avenues of

relief. The only Supreme Court precedent Ingram refers to aside from Strickland is

Ake v. Oklahoma, claiming that his counsel’s failure to secure the assistance of a

mitigation investigator or social worker violated Ake’s directive that state courts

must provide indigent defendants with the “basic tools of an adequate defense or

appeal.” (Doc. 31 at 60 & n.216 (quoting Ake, 470 U.S. at 77)). As noted previously,

in Ake, the Supreme Court recognized competent psychiatric assistance as one such

“basic tool,” but only when the defendant demonstrates that his sanity at the time

of the offense is to be a significant factor at trial. Ake, 470 U.S. at 83. Ake does not

establish that Ingram was entitled to a mitigation expert to prepare for the penalty

phase of his trial.



10
        Ingram exhausted this claim in the state courts. He raised this claim in his petition for
certiorari to the Alabama Supreme Court (Vol. 42, Tab #R-109, at 29-50), but the Court denied
certiorari. (Ex parte Ingram, Vol. 42, Tab #R-110.)
                                               75
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 76 of 131




      Nor has Ingram sustained his burden of proof that the ACCA’s decision was

contrary to Strickland. The ACCA reasonably affirmed the Rule 32 court’s finding

that the record is silent as to why Ingram failed to question counsel as to whether he

knew about specific aspects of his family background or why counsel chose not to

present this evidence if they knew about it. The ACCA also properly affirmed the

Rule 32 court’s finding that Ingram failed to prove that he was prejudiced by

counsel’s actions. While Ingram argues that his counsel’s failure to present this

evidence was not a matter of strategy but instead a failure to investigate entirely, that

assumption is not supported by the record, which is silent on his counsel’s strategy

in calling the eight family and friends witnesses they called, despite Ingram having

an opportunity to question his counsel at the evidentiary hearing on such matters.

      In sum, Ingram has not established that the ACCA’s determination of this

issue “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court

of the United States” or that the State court’s determination of this issue “resulted

in a decision that was based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceedings.” 28 U.S.C. § 2254(d)(1) -

(d)(2). Federal habeas relief is therefore foreclosed.

                    ii.    alleged failure to present evidence of Ingram’s educational
                           background

                                           76
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 77 of 131




      Ingram also argues that his defense counsel should have investigated and

presented evidence that he suffers from mental health impairments. He contends

that if his counsel had contacted his former teachers, then they would have

discovered that he struggled academically from the time he entered school; that his

grades were very low; that he was both placed in classes for the lowest performers,

including the Constantine Appalachian Program to help struggling students, which

was a form of special education, and was also referred for testing in the second grade

for learning disabilities; and that he dropped out of school in the tenth grade.

      Ingram raised this argument for the first time in his Rule 32 proceedings, and

the ACCA affirmed the circuit court’s denial of relief on this claim as follows:

             Ingram argues that trial counsel failed to investigate and to
      present evidence of his academic history. Ingram alleged that trial
      counsel made no effort to speak to Ingram’s teachers or to learn about
      his academic abilities. Ingram asserted in his petition that had trial
      counsel conducted a reasonable investigation into his educational
      history, they would have learned that he struggled academically, not
      due to a lack of effort, but rather due to an inability to learn. Also,
      Ingram asserts, trial counsel would have learned that he at one time was
      enrolled in a form of special education, and that he had been referred in
      second grade for testing regarding possible learning disabilities.

            The circuit court made the following findings with respect to
      Ingram’s educational history:

             “Regarding their investigation into Ingram’s educational
             history, Ingram’s trial counsel were only asked if trial
             counsel had considered information about Ingram’s

                                          77
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 78 of 131




     performance in school, to which trial counsel responded,
     “I can’t recall. It would be in the record if we had” [(R.
     60.)]; and asked whether trial counsel had met with any of
     Ingram’s teachers or other school personnel, to which trial
     counsel responded, “I can’t remember.” [(R. 60.)]
     Ingram’s Rule 32 counsel however, did not ask trial
     counsel whether he researched Ingram’s educational
     history as it relates to any alleged mental-health issues.

     “Although Ingram did not ask his trial counsel questions
     related to Ingram’s educational history as it relates to any
     alleged mental-health issues, Ingram did question June
     Allred -- Ingram’s second grade teacher -- and Glenda
     Jackson -- his [Constantine Appalachian Program
     (“CAP”)] teacher -- regarding these allegations.

     “Allred testified that, at the time Ingram was in second
     grade, she was employed at Johnston Elementary School
     in the Anniston City School System teaching second
     grade. Although she did not remember Ingram, Allred
     confirmed that she ‘filled out a referral for him to be
     evaluated for special services,’ to see if Ingram needed
     ‘more additional help than he gets in the ordinary
     classroom.’ [(R. 127.)] According to Allred, she referred
     Ingram to be evaluated because, she said, ‘he was not able
     to perform on grade level’ -- ‘something she seldom did
     for second graders. Allred stated that, at the time of
     Ingram’s trial she lived in Anniston but Ingram’s trial
     counsel did not contact her; had they done so she would
     have been willing to talk to them.

     “On cross-examination, Allred conceded that she did not
     specifically remember why she referred Ingram for testing.
     Additionally, Allred explained that she did not remember
     that the evaluation indicated that Ingram was not in need
     of special services. Indeed, the documents Ingram
     admitted as Petitioner’s Exhibit 3 included a letter dated
     December 20, 1978, which letter was titled ‘Notification

                                 78
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 79 of 131




     that Student is not Exceptional and not Eligible for Special
     Education,’ wherein it was explained that Ingram ‘is not
     in need of special programs and services as outlined in the
     state and federal legislation related to exceptional
     students.’ (Emphasis in original).

     “Glenda Jackson testified that she taught at Constantine
     Elementary School from 1982-1984, and had Ingram as
     one of her students. According to Jackson, Ingram rarely
     got into trouble, but his ‘biggest problem’ was that he did
     not ‘finish his work, and [she] had to call his mother, and
     his mother would come to the school.’ [(R. 135.)] Jackson
     explained that the classroom in which she taught Ingram
     was a ‘combined classroom’ for children ‘whose academic
     level was lower.’ [R. 136.)] Jackson explained that the idea
     behind the program was to put students together who were
     academically on a similar level as opposed to putting them
     together based on age. Jackson stated that Ingram was in
     the fifth grade but was paired with fourth grade children
     because his academic level was on par with fourth grade --
     not fifth grade. Jackson stated that Ingram struggled in
     school. Jackson, like Allred, testified that Ingram’s trial
     counsel did not contact her, but, had they done so, she
     would have been willing to speak with them.

     “On cross-examination, Jackson confirmed that the
     ‘combined classroom’ approach was not a special
     education program. Jackson, on redirect examination,
     explained that the program was for children who ‘did not
     meet the criteria’ for special education ‘according to the
     testing that’s done for special education kids.’ [(R. 143.)]
     Jackson further explained that the program was designed
     ‘to catch those kids who were not special ed but who were
     not on the regular level academically but who fell in
     between where they needed added attention, added help,
     added assistance so that they excel well in life.’ [(R. 143-
     44.)]”


                                 79
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 80 of 131




      (R. 978-81.) The circuit court found that certain portions of Jackson’s
      testimony -- that Ingram was not a troublemaker and that he was well-
      mannered -- were cumulative to testimony actually presented during
      the penalty phase. “‘[F]ailing to introduce additional mitigation
      evidence that is only cumulative of that already presented does not
      amount to ineffective assistance.’ Jalowiec v. Bradshaw, 657 F.3d 293,
      319 (6th Cir. 2011) (citing Nields v. Bradshaw, 482 F.3d 442, 454 (6th
      Cir. 2007)).” Stallworth v. State, 171 So. 3d 53, 79 (Ala. Crim. App.
      2013). The circuit court also found that portions of Allred’s and
      Jackson’s testimony that related to Ingram’s academic difficulties
      conflicted with the penalty phase testimony of Joyce Elston, Carla
      Parker, and Dorothy Ackles, who testified to Ingram’s succeeding in
      school. See Connor v. Secretary, Florida Dept. of Corrections, 713 F.3d
      609, 626 (11th Cir. 2013) (holding trial counsel acted reasonably in
      omitting evidence that would have contradicted other evidence
      presented at penalty phase). Finally, the circuit court found lacking
      Ingram’s evidence that he was referred for testing for a learning
      disability and that he was enrolled in special education:

            “Indeed, although Ingram did present evidence that he
            was referred for testing in the second grade for special
            education, the result of that testing (as demonstrated by
            his own exhibit) was that he did not qualify for special-
            education classes. Additionally, although Ingram alleged
            that his ‘combined classroom’ experience with Jackson
            was a ‘form of special education,’ Jackson’s testimony at
            the evidentiary hearing established that the ‘combined-
            classroom’ approach was not a form of special education.”
            (C. 984.)

(Vol. 41, Tab #R-107, at 20-23.)




                                        80
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 81 of 131




       Ingram has failed to plead anything necessary to establish that the ACCA’s11

rejection of this sub-claim meets one of the exceptions in 28 U.S.C. § 2254(d)(1)-

(2). In fact, Ingram fails to cite to any Supreme Court authority to support his

argument that the state courts unreasonably decided this claim. In any event, the

ACCA thoroughly analyzed this ineffective assistance of counsel sub-claim, and

reasonable jurists could not conclude that the court erred in its decision. This claim

is thus due to be dismissed.

                      iii.   alleged failure to present evidence of Ingram’s good
                             behavior in prison and institutional adaptability


       Ingram also contends that his defense counsel should have subpoenaed

officers of the Talladega County Jail, where Ingram was housed for 20 months

awaiting trial, who Ingram claims would have testified that his disciplinary record

while incarcerated was excellent. He contends that this information, especially when

paired with the fact that he had no violent criminal history, would have shown that

he would be a good inmate and would not have posed a safety risk if sentenced to life

imprisonment rather than death.




11
        Ingram exhausted this claim in the state courts. He raised this claim in his petition for
certiorari to the Alabama Supreme Court (Vol. 42, Tab #R-109, at 29-50), but the Court denied
certiorari. (Ex parte Ingram, Vol. 42, Tab #R-110.)
                                               81
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 82 of 131




      Ingram raised this claim for the first time in his Rule 32 proceedings, and the

ACCA denied relief on this claim, holding as follows:

             Ingram argues that trial counsel failed to investigate and to
      present evidence of his good behavior during his pretrial incarceration.
      At the evidentiary hearing, the State conceded that Ingram had a good
      disciplinary record while awaiting trial. Ingram asserts that evidence of
      prison adaptability is inherently mitigating and that there was no
      reasonable, strategic reason for failing to present it during the penalty
      phase.

             The circuit court acknowledged Judge Fannin’s testimony that,
      to his recollection, Ingram did not get into trouble while incarcerated
      prior to trial. Yet, Ingram “did not ask [Judge Fannin] the reason they
      did not present such ‘mitigating evidence’ during the penalty phase of
      Ingram’s trial. Thus, the record is silent as to the reasoning behind
      counsel’s actions and ‘“‘the presumption of effectiveness is sufficient
      to deny relief on [an] ineffective assistance of counsel claim.’’” (R. 994-
      95; quoting Broadnax v. State, 130 So. 3d 1232, 1255-56 (Ala. Crim. App.
      2013), quoting in turn Dunaway v. State, 198 So. 3d 530, 547 (Ala. Crim.
      App. 2009), quoting in turn Howard v. State, 239 S.W.3d 359, 367 (Tex.
      App. 2007)). Further, “counsel is not required to present all mitigation
      evidence, even if the additional mitigation evidence would not have
      been incompatible with counsel’s strategy. Counsel must be permitted
      to weed out some arguments to stress others and advocate effectively.”
      McWhorter v. State, 142 So. 3d 1195, 1246 (Ala. Crim. App. 2011)
      (citations and quotations omitted). The circuit court also found that
      such evidence was minimally mitigating and would have called
      attention to the fact that Ingram was incarcerated while awaiting trial.
      (R. 995.)

(Vol. 41, Tab #R-107, at 25.)




                                          82
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 83 of 131




       To meet his 28 U.S.C. § 2254(d)(1)-(2) burden, Ingram argues that the

ACCA’s12 rejection of the claim was contrary to, or involved an unreasonable

application of, Skipper v. South Carolina, 476 U.S. 1 (1986), which Ingram argues

stands for the proposition that evidence of a capital defendant’s adaptability to

prison is a powerful factor in mitigation of punishment. However, just because

Skipper made clear that a prisoner’s good behavior in prison may be relevant to

mitigation, Skipper did not clearly establish that defense counsel is automatically

constitutionally ineffective by failing to present such evidence at the penalty phase.

       The ACCA reasonably denied relief on this claim based on the Rule 32 court’s

finding that the record was silent concerning trial counsel’s actions because post-

conviction counsel did not question counsel concerning his reason for not presenting

this evidence, because counsel is not required to present all mitigating evidence, and

because this evidence was “minimally mitigating.” Ingram has failed to show

otherwise, and accordingly, this sub-claim is due to be dismissed.

              2.      Sub-claim (4): alleged failure to present evidence of possible
                      neurotoxin exposure as a child

       The Court now turns to Ingram’s fourth sub-claim, that his defense counsel

failed to investigate and present evidence concerning the possibility that Ingram


12
        Ingram exhausted this claim in the state courts. He raised this claim in his petition for
certiorari to the Alabama Supreme Court (Vol. 42, Tab #R-109, at 29-50), but the Court denied
certiorari. (Ex parte Ingram, Vol. 42, Tab #R-110.)
                                               83
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 84 of 131




suffered neurological and psychiatric impairments due to the probability that he was

exposed to lead and PCBs both in utero and during childhood. More specifically,

Ingram contends that, if his defense counsel had investigated, they would have

uncovered that Ingram was raised for part of his childhood in the housing projects in

Anniston, Alabama, where other children have been shown to have suffered from

lead poisoning, which is known to cause brain damage and other psychiatric

disorders. He further states that he swam in creeks and ponds as a child in Anniston,

which were contaminated by PCBs because of intentional environmental pollution

by various chemical companies, including Monsanto. Ingram states that exposure to

PCBs can cause learning difficulties, developmental delays, behavioral problems,

memory deficits, and low I.Q. He contends that his brother and sister tested positive

for PCB exposure and received settlements in an ongoing civil action against

Monsanto. Finally, he contends that he was at a higher risk than other children to

have deficits related to PCB exposure because his mother had an eating disorder

(“pica”), and ingested clay from areas polluted by PCBs, while she was pregnant

with him. Ingram points out that in utero exposure to PCBs is especially harmful to

brain development. Ingram says that such evidence of these probable mental and

neurological impairments, had it been presented at the penalty phase, would have

cast his culpability in a different and much less aggravated light and spared his life.


                                           84
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 85 of 131




      In his Rule 32 proceedings, Ingram raised for the first time the claim that his

defense counsel were ineffective for failing to investigate and present evidence that

Ingram “suffered from low cognitive functioning and neurological impairments (i.e.,

brain damage) most likely resulting from exposure to lead, PCBs or other

neurotoxins.” (Vol. 29, Tab #R-97, C. 907, at 986.) Several times, he sought funds

for an expert to prove this claim, but the State opposed the requests, and the circuit

court denied them.

      Prior to the evidentiary hearing, which was to be held on April 3-4, 2013,

Ingram secured as pro bono experts two individuals who were not mental health

experts and who had never met or evaluated Ingram, but whose expertise centered

around neurotoxin exposure as mitigation evidence in capital cases and the

relationship between exposure to lead poisoning and criminal behavior. Prior to the

hearing, Ingram listed these individuals as expert witnesses. In response to that

notification, the State moved to have Ingram examined by a mental health expert

contracted by the State, in order to rebut any possible mental health testimony

Ingram intended to offer through his experts at the hearing. The circuit court granted

the State’s motion.

      Ingram challenged the ruling, asking the ACCA for a writ of mandamus

directing the circuit judge to vacate its order and to stay the evidentiary hearing. The


                                          85
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 86 of 131




ACCA denied the mandamus petition. (Vol. 43, Tab #R-112.) Ingram then filed an

emergency petition requesting the same relief from the Alabama Supreme Court.

The Alabama Supreme Court denied the petition on the morning of the hearing.

(Vol. 44, Tab #R-114.)

      The hearing was held on April 3-4, 2013. On the first morning of the hearing,

Ingram’s counsel reiterated to the circuit court that, on their advice, Ingram would

not cooperate with any mental health examination by an expert contracted for by the

State. The circuit court then ruled that Ingram would not be able to call his two

experts at the hearing or put on evidence related to Ingram’s mental health as it

related to PCBs and lead.

      After the hearing, the circuit court rejected the ineffective assistance of

counsel claim for two reasons. First, it found that it was insufficiently pleaded insofar

as Ingram did not allege that he does in fact suffer from being poisoned by either lead

or PCBs; rather he alleged only that it was possible that he was exposed to such

substances. (Vol. 29, Tab #R-97, C. 907, at 987-88.) The circuit court noted that at

the onset of the Rule 32 evidentiary hearing, Ingram’s post-conviction counsel had

confirmed the “speculative nature of this allegation and conceded that Ingram has

never been tested for exposure to these substances.” (Id.) Second, the circuit court




                                           86
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 87 of 131




held that Ingram voluntarily waived relief on this claim when he refused to make

himself available to the State for a mental evaluation. (Id. at 987-93.)

      On appeal, the ACCA affirmed, discussing in detail the facts surrounding this

claim and the circuit court’s ruling, as follows:

             Ingram argues the circuit court erred in finding that he waived
      his claim that trial counsel were ineffective for failing to investigate and
      to present evidence that he suffered from neurological impairments as
      a result of exposure as a child to lead and PCBs. Ingram asserts that he
      did not waive this claim, but “had it stripped from him by the circuit
      court as a sanction for refusing to submit to an unlawful State-
      sponsored mental health evaluation.” (Ingram’s brief, at 55.)

             According to Ingram, “it was clear that development of the most
      important, probative and persuasive evidence in support of his claim[s]
      would require assistance from experts in other disciplines, i.e.,
      individuals with advanced professional training and experience in, e.g.,
      psychiatry, neuropsychology, and/or neurology.” (Ingram’s brief, at
      55.) Thus, Ingram moved on several occasions for funds for expert
      assistance. Ingram’s motions were denied. Nevertheless, Ingram was
      able to obtain the assistance of two experts, both of whom offered their
      services pro bono.

             One month prior to Ingram’s scheduled evidentiary hearing, he
      submitted to the circuit court a witness list and an updated exhibit list.
      The witness list identified his two expert witnesses -- Russell Stetler
      and Dr. Deborah Denno. (Mandamus, Attachment 12.) Among the
      exhibits were maps of Ingram’s childhood residences and a local
      chemical plant, and affidavits from Stetler and Dr. Denno. (Mandamus,
      Attachment 13.) Stetler’s affidavit indicated that he intended to offer
      evidence regarding the prevailing standards of a mitigation
      investigation at the time of Ingram’s trial. The affidavit included
      Stetler’s opinions regarding the standard of care in capital mental-
      health evaluations and a trial counsel’s duty to investigate potential
      exposure to lead and other neurotoxins in 1995. Dr. Denno’s affidavit

                                           87
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 88 of 131




indicated that she intended to present evidence regarding the cognitive
and behavioral effects of early exposure to lead.

      The State, in turn, moved the circuit court to grant the State’s
mental-health expert access to Ingram to prepare for and possibly rebut
any mental-health testimony offered by Ingram’s experts at the
upcoming hearing. (Mandamus, Attachment 1.) Ingram objected to the
State’s motion, arguing that there was no provision under Rule 32, Ala.
R. Crim. P., for the State to demand access, and that granting access
might compromise Ingram’s constitutional rights to silence, to counsel,
and to a reliable review of his death sentence. (Mandamus, Attachment
2.) Additionally, Ingram argued that there was no need for rebuttal
evidence because Ingram had never been granted funds for an expert
evaluation of his own and neither of his experts had conducted an
evaluation or intended to offer evidence regarding his competency to
stand trial, his mental state at the time of the offense, or his present
mental state. The circuit court granted the State’s motion. (Mandamus,
Attachment 3.)

       Ingram filed a petition for a writ of mandamus with this Court,
asking this Court to direct the circuit court to vacate its order granting
the State access to him. On March 27, 2014, this Court denied Ingram’s
petition. Ex parte Ingram, CR-13-0898. Ingram then sought relief from
the Alabama Supreme Court. On April 3, 2014, the Alabama Supreme
Court likewise denied Ingram’s petition. Ex parte Ingram, No. 1130691.

       At the beginning of the evidentiary hearing, the State informed
the circuit court that Ingram had “refused to cooperate with our expert
at the time under advice of counsel.” (R. 7.) The State moved “to
exclude all of the claims that concern mental health.” (R. 8.) Rule 32
counsel acknowledged that he had advised Ingram to be non-compliant.
The circuit court ruled that, due to Ingram’s refusal to cooperate, he
would be precluded from presenting any evidence “that would involve
mental impairment.” (R. 13.)

       On appeal, Ingram challenges the circuit court’s finding that he
waived his claim that trial counsel were ineffective for failing to
investigate and to present evidence that he suffered from neurological

                                   88
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 89 of 131




      impairments as a result of exposure as a child to lead and PCBs. In
      support of his claim regarding the finding of waiver, he argues that the
      circuit court erred by granting the State’s motion for access to him and
      by excluding his evidence at the evidentiary hearing. Yet, waiver was an
      alternative holding; the circuit court also dismissed this particular claim
      because it was insufficiently pleaded in Ingram’s petition. (C. 987.)
      Because this claim was insufficiently pleaded, Ingram was not entitled
      to an opportunity to present evidence in support of it. See Boyd, 913 So.
      2d at 1125 (“After facts are pleaded, which, if true, entitle the petitioner
      to relief, the petitioner is then entitled to an opportunity, as provided in
      Rule 32.9, Ala. R. Crim. P., to present evidence proving those alleged
      facts.” (some emphasis added)). Thus, there was no error in the circuit
      court’s preventing Ingram from presenting evidence in support of this
      insufficiently pleaded claim.

             Moreover, Ingram has not challenged the circuit court’s finding
      that this specific claim was insufficiently pleaded. This Court has held
      that the failure to challenge an alternative holding results in a waiver of
      the issue on appeal. See Jackson v. State, 127 So. 3d 1251, 1255-56 (Ala.
      Crim. App. 2010), and the cases cited therein. As such, Ingram has
      waived on appeal his claim that trial counsel were ineffective for failing
      to investigate and to present evidence that he suffered from
      neurological impairments as a result of exposure as a child to lead and
      PCBs.

(Vol. 41, Tab #R-107, at 35-38.)

      Respondent argues that this sub-claim is not fully exhausted because Ingram

waived the claim by refusing to subject himself to examination by the State’s mental

health expert during the Rule 32 proceedings. (Doc. 36 at 15-16.) The Court agrees.

Ingram’s opportunity to prove that his trial defense counsel were constitutionally

ineffective in failing to present mitigation evidence of mental impairments due to

exposure to PCBs and lead occurred at his Rule 32 evidentiary hearing but, on the

                                          89
        Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 90 of 131




advice of his counsel, Ingram refused to allow himself to be examined by a mental

health expert contracted by the State. The State requested that he be examined so

that it could rebut any mental health evidence and testimony Ingram intended to

offer at the hearing. The circuit court ruled that Ingram could not present evidence

on this issue at the hearing because he refused to be examined. Ingram challenges the

circuit court’s decision as a due process violation in Claim K of his federal habeas

petition, see IV.K., infra, but for present purposes, the circuit court held that

Ingram’s refusal to be examined operated as a waiver of his ineffective assistance of

counsel claim insofar as it related to alleged failure to present evidence related to

PCBs.

        Whether the claim is actually procedurally defaulted from this Court’s review,

however, is a closer question. As noted, the circuit court also ruled that Ingram failed

to sufficiently plead the claim because he admittedly never pled that he does in fact

suffer from exposure to PCBs and lead poisoning. Ingram could have argued on

appeal to the ACCA that the circuit court erred in alternatively holding that he failed

to sufficiently plead the claim, but he did not. Instead, he argued solely that the

circuit court erred in finding that he waived the claim by refusing to submit to a

mental health examination by the State. Despite Ingram’s failure to challenge the

pleading-insufficiency ruling on appeal, the ACCA nonetheless appears to have


                                          90
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 91 of 131




considered it and used it as an alternative reason for affirming the circuit court. (See

Vol. 41, Tab #R-107, at 38 (“Because this claim was insufficiently pleaded, Ingram

was not entitled to an opportunity to present evidence in support of it. . . . Thus,

there was no error in the circuit court’s preventing Ingram from presenting evidence

in support of this insufficiently pleaded claim.”).) And, a Rule 32 dismissal for failure

to plead a claim with sufficient specificity is a merits ruling in this circuit, to which

the 28 U.S.C. § 2254(d) presumption attaches. Borden v. Allen, 646 F.3d 785, 812-13

(11th Cir. 2011). For a claim to be procedurally defaulted and unreviewable by this

Court, the last state court to render a judgment on the claim must rely solely on state

procedural rules to resolve the claim, without reaching the merits of the claim. Ward,

592 F.3d at 1156-57. The Court is not convinced that this is what happened here,

because the ACCA relied not only on state procedural rules—i.e., the circuit court’s

ruling that Ingram abandoned the claim—in resolving the claim, but it also appears

to have relied on Ingram’s failure to plead the claim sufficiently.

      In an abundance of caution, then, the Court notes that, assuming that this

claim is not procedurally defaulted and is in fact due to be considered pursuant to 28

U.S.C. § 2254(d), Ingram has not established that the ACCA’s rejection of the claim

is contrary to, or an unreasonable application of, Supreme Court precedent, or based

upon an unreasonable determination of the facts. In short, Ingram bore the burden


                                           91
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 92 of 131




of proving that he was denied ineffective assistance of counsel based on the

allegations in his Rule 32 petition. But he never even alleged that he actually was

exposed to lead and PCBs in childhood. Thus, as the ACCA determined, Ingram

could not establish that he was prejudiced as required by Strickland by his defense

counsel’s failure to investigate whether he suffered from a mental impairment due

to such exposure.

      In sum, this ineffective assistance of counsel claim fails either because (1) it is

procedurally defaulted from this Court’s review or (2) because Ingram has failed to

establish that the ACCA’s rejection of the claim meets one of the exceptions to the

deference this Court must afford it based upon 28 U.S.C. § 2254(d).

             3.     Sub-claim (5): alleged failure to object to statements made by
                    the prosecution in closing arguments in both the guilt and
                    penalty phases of trial

      Ingram’s final sub-claim is that his defense counsel were constitutionally

ineffective in failing to object when the prosecutor stated during closing arguments

at the penalty phase that capital punishment is “society’s right of self-defense.”

(Vol. 6, Tab #R-22, TR. 1020, at 1026.) Ingram also contends that defense counsel

should have objected during the prosecutor’s argument at the guilt phase of the trial,

when he stated:

      [This case] is about why areas in this state and this nation – that people
      do not feel safe. That people do not feel protected and do not feel

                                          92
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 93 of 131




      secure. You know, law and order, a term often used – law is simply rules
      that citizens place upon themselves to govern their conduct; and order
      is what we are trying to preserve. But there are areas in our state and in
      our nation where law does not prevail, but lawlessness prevails. Where
      people like Greg Huguley, the less fortunate people in this world, are
      told to be kept in line because if they don’t they used to be beat up. Then
      there was cutting. Then they were shot. Then there was drive-by
      shootings. The great American tragedy of drugs and violence.

(Vol. 6, Tab #R-14, TR. 864, at 900-01.)

      According to Ingram, these statements violated his right to a fundamentally

fair trial and sentencing proceeding guaranteed by the Due Process Clause of the

Fourteenth Amendment because they injected extraneous and arbitrary matters in

the jury’s deliberations, effectively asking the jury to sentence Ingram to death to

strike a blow against the “war on drugs.”

      With regard to the part of this sub-claim pertaining to counsel’s failure to

object during the penalty phase of the trial, Ingram raised this claim for the first time

during his Rule 32 proceedings, and the circuit court ruled as follows with regard to

it:

             In paragraph 36 of his Fifth Amended Rule 32 Petition, Ingram
      alleged that his trial counsel were ineffective because his trial counsel
      “failed to object to improper summation comments by the prosecutor,
      including argument that capital punishment is ‘self-defense.’”
      (Ingram’s Fifth Amended Rule 32 Petition, p. 30.) Ingram, however,
      presented no evidence at the evidentiary hearing to prove this claim.

            Indeed, although one of his trial counsel testified at the
      evidentiary hearing, Ingram neither asked him about the allegedly

                                           93
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 94 of 131




      improper comments from the State, nor did he ask him why he did not
      raise an objection to the allegedly improper comments. Because Ingram
      failed to put forth any evidence as to either the allegedly improper
      arguments or trial counsels’ reasoning for not objecting to that
      argument, the record is silent as to this claim. Thus, this Court finds
      that Ingram failed to satisfy his burden of proof as to this specific
      allegation.

             Regardless, the premise underlying Ingram’ s claim of ineffective
      assistance of counsel—that the State’s capital punishment-as-self-
      defense argument was improper—was specifically addressed by the
      Alabama Court of Criminal Appeals in its opinion affirming Ingram’s
      conviction and sentence and held to be a proper argument. Indeed, after
      quoting the State’s allegedly improper argument and placing it in
      context of the entire proceeding, the Court of Criminal Appeals held:

             The prosecutor’s remarks in his closing argument to the
             jury in the guilt phase and in the sentencing phase, which
             we have set out above, were clearly a general appeal for law
             enforcement when viewed in context of his entire
             argument. They were well within the latitude allowed
             prosecutors in making such arguments; they were not
             improper.

      Ingram I, 779 So. 2d at 1269. “‘An attorney’s failure to raise a meritless
      argument . . . cannot form the basis of a successful ineffective assistance
      of counsel claim because the result of the proceeding would not have
      been different had the attorney raised the issue.’” Hooks v. State, 21 So.
      3d 772, 785 (Ala. Crim. App. 2008) (quoting United States v. Kimier, 167
      F.3d 889, 893 (5th Cir. 1999)). Thus, this claim is denied.


      (Vol. 29, Tab R#-97, C. 907, at 90-92.) Ingram failed to exhaust this claim in

the state courts, because he did not raise it on appeal to the ACCA or to the Alabama

Supreme Court from the denial of Rule 32 relief by the circuit court. He thus did not


                                          94
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 95 of 131




give the state courts a full and fair opportunity to decide this claim, which includes

giving the “state courts one full opportunity to resolve any constitutional issues by

invoking one complete round of the State’s established appellate process.”

O’Sullivan, 526 U.S. at 842-45. Ingram abandoned the claim at the appellate level in

his post-conviction proceedings, and thus, he has not exhausted the claim in the state

courts. Ingram would be barred from attempting to raise the claim now in state court

under Rule 32.2(c), Ala. R. Crim. P. (statute of limitations bar) and under Rule

32.2(b), Ala. R. Crim. P. (successive petition bar). Thus, because any state remedy

with respect to the claim is procedurally barred by the state procedural rules, the

claim is procedurally defaulted from this Court’s review. See Collier, 910 F.2d at 772.

Further, Ingram has made no attempt to excuse the procedural default.

      With regard to the part of this sub-claim pertaining to counsel’s failure to

object during the guilt phase of the trial, it is contradicted by the record and

procedurally defaulted. Ingram’s defense counsel did object to these statements

made by the prosecutor in closing argument, arguing that they were “improper” and

that “I don’t recall any testimony about cutting, shooting, or drive by’s or anything

of that nature.” (Vol. 6, Tab #R-14, TR. 864, at 901.) The court overruled the

objection. (Id.) Moreover, Ingram raised this claim for the first time in his Rule 32

proceedings, but he waived the claim during the evidentiary hearing, along with all


                                          95
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 96 of 131




of his other guilt-phase-ineffective-assistance claims. (See Vol. 29, Tab #R-97, C.

907, at 90 n.16.) For the reasons explained in part IV.D., supra, this claim was not

exhausted in the state courts and is thus procedurally defaulted. Ingram has made no

attempt to excuse the default of this claim, and thus, this Court may not consider it.

       F.     Ingram’s claim that he was denied the effective assistance of
              appellate counsel on direct appeal

       The Alabama Supreme Court affirmed Ingram’s conviction and sentence on

direct appeal on June 23, 2000. Three days later, the United States Supreme Court

decided Apprendi v. New Jersey, holding that when a fact (other than a prior

conviction) increases a sentence beyond the maximum authorized statutory

sentence, such fact must be submitted to a jury and proven beyond a reasonable

doubt. 530 U.S. 466, 490 (2000). Ingram claims that his appellate counsel were

constitutionally ineffective for failing to seek rehearing of the Alabama Supreme

Court’s decision within the 14-day rehearing window, on the ground that his

sentence violated Apprendi.

       Ingram raised this claim in his Rule 32 petition and on appeal to the ACCA

from the circuit court’s denial of post-conviction relief. The ACCA affirmed the

denial of relief on this claim, as follows:

              Ingram’s claim is, in effect, a claim that appellate counsel were
       ineffective for failing to raise an Apprendi claim. Judge Fannin, who also
       served as appellate counsel, was asked at the evidentiary hearing

                                              96
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 97 of 131




      whether he had considered raising an issue on appeal based on Apprendi.
      Judge Fannin answered, “I can’t recall. I don’t remember that, and I
      don’t even know if we had known about that ruling in Apprendi at that
      time. I just can’t remember.” (R. 63-64.)

             Apprendi was decided by the Supreme Court of the United States
      on June 26, 2000 -- three days after the Alabama Supreme Court
      affirmed Ingram’s conviction and sentence. “The well-settled rule of
      [the Alabama Supreme] Court precludes consideration of arguments
      made for the first time on rehearing.” Water Works and Sewer Bd. of City
      of Selma v. Randolph, 833 So. 2d 604 (Ala. 2002) (citing Ex parte Lovejoy,
      790 So. 2d 933, 938–39 (Ala. 2000)). Consequently, if appellate counsel
      had raised this claim in his brief on rehearing, it would not have been
      considered. And, as discussed herein, the claim would have been
      without merit even if it had been raised. Appellate counsel cannot be
      held ineffective for failing to raise a meritless claim. See Jackson v. State,
      133 So. 3d 420, 453 (Ala. Crim. App. 2009) (“‘[B]ecause the underlying
      claims have no merit, the fact that Magwood’s lawyer did not raise
      those claims cannot have resulted in any prejudice to Magwood.’”
      (quoting Magwood v. State, 689 So. 2d 959, 974 (Ala. Crim. App.
      1996))).

(Vol. 41, Tab #R-107, at 39-41.) In the section of the ACCA’s opinion immediately

preceding the above-quoted section, the ACCA had considered and rejected a

substantive claim that Ingram had raised that his sentence violated Apprendi,

reasoning as follows:

             Ingram argues that the circuit court erred in denying his claim
      that he was denied his right to have a jury determine the facts increasing
      the prescribed range of penalties to which he was exposed. Ingram
      asserts that because Alabama’s capital-sentencing scheme allows for
      the trial court to weigh the aggravating and mitigating factors and to
      impose a sentence of life or death, the scheme violates the holdings of
      Apprendi v. New Jersey, 530 U.S. 466 (2000), Ring v. Arizona, 536 U.S.
      584 (2002), and Hurst v. Florida, 136 S. Ct. 616 (2016). The circuit court

                                           97
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 98 of 131




      dismissed this claim as being insufficiently pleaded and without merit.
      (C. 292-93.)

            In Ex parte Bohannon, 222 So. 3d 525 (Ala. 2016), the Alabama
      Supreme Court held that Alabama’s capital-sentencing scheme was
      consistent with the holdings of Apprendi, Ring, and Hurst:

            “As previously recognized, Apprendi holds that any fact
            that elevates a defendant’s sentence above the range
            established by a jury’s verdict must be determined by the
            jury. Ring holds that the Sixth Amendment right to a jury
            trial requires that a jury ‘find an aggravating circumstance
            necessary for imposition of the death penalty.’ Ring, 536
            U.S. at 585. Hurst applies Ring and reiterates that a jury,
            not a judge, must find the existence of an aggravating
            factor to make a defendant death-eligible. Ring and Hurst
            require only that the jury find the existence of the
            aggravating factor that makes a defendant eligible for the
            death penalty -- the plain language in those cases requires
            nothing more and nothing less. Accordingly, because in
            Alabama a jury, not the judge, determines by a unanimous
            verdict the critical finding that an aggravating
            circumstance exists beyond a reasonable doubt to make a
            defendant death-eligible, Alabama’s capital-sentencing
            scheme does not violate the Sixth Amendment.”

      Bohannon, 222 So. 3d at 532.

            The Alabama Supreme Court has considered and rejected
      Ingram’s claim. See id.; see also Wimbley v. State, 238 So. 3d 1268 (Ala.
      Crim. App. 2016). The circuit court did not err in dismissing this claim.
      See Rule 32.7(d), Ala. R. Crim. P. As such, this claim does not entitle
      Ingram to any relief.

(Vol. 41, Tab #R-107, at 38-39.)




                                         98
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 99 of 131




       Because the ACCA decided this claim on the merits, pursuant to 28 U.S.C. §

2254(d)(1)-(2), Ingram’s task is to establish that the ACCA’s rejection of the claim13

was either an unreasonable determination of the facts in light of the evidence

presented in the state court proceeding or was contrary to, or involved an

unreasonable application of, clearly established Supreme Court precedent. Ingram

has not attempted to do either.

       Regardless, the ACCA properly held that Ingram was not entitled to relief on

this ineffective assistance of appellate counsel claim. As the ACCA noted, Apprendi

was not decided until after the Alabama Supreme Court affirmed Ingram’s

conviction and death sentence, and Ingram could not raise this new argument in an

application for rehearing. Moreover, as the ACCA also found, Ingram has failed to

prove that he was prejudiced by counsel’s failure because the claim is meritless.

       Based on the foregoing, this claim is due to be dismissed.

       G.      Ingram’s claim that he was denied his sixth amendment right to a
              trial by jury because the trial court, and not the jury, determined
              the facts necessary to impose a death penalty

       This is Ingram’s substantive Apprendi claim. As noted in the previous

section, Ingram raised this claim for the first time in his Rule 32 proceedings, and the



13
        Ingram exhausted this claim in the state courts. He raised this claim in his petition for
certiorari to the Alabama Supreme Court (Vol. 42, Tab #R-109, at 68-74), but the Court denied
certiorari. (Ex parte Ingram, Vol. 42, Tab #R-110.)
                                               99
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 100 of 131




circuit court denied it, followed by the ACCA. (Vol. 41, Tab #R-107, at 38-39.) The

ACCA found that the circuit court properly denied relief because the Alabama courts

had considered and rejected the same claim.

      Ingram has not shown that the decision by the ACCA 14 “resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States” or that the

State court’s determination of this issue “resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceedings.” 28 U.S.C. § 2254(d)(1)-(2).

      Ring holds that a jury must find the existence of the facts that increase the

range of punishment to include the imposition of the death penalty. In Ring, the

Supreme Court applied the rule of Apprendi to death penalty cases. In so doing, it

overruled part of Walton v. Arizona, 497 U.S. 639 (1990). The Court held that

Arizona’s death penalty statute violated the Sixth Amendment right to a jury trial

“to the extent that it allows a sentencing judge, sitting without a jury, to find an

aggravating circumstance necessary for imposition of the death penalty.” Ring, 536

U.S. at 585. Thus, a trial court cannot make a finding of “any fact on which the




14
      See note 13, supra.
                                         100
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 101 of 131




legislature conditions an increase in their maximum punishment.” Id. at 589. Only

the jury can.

      As long as the jury finds the existence of at least one aggravating factor at the

guilt phase, both the Supreme Court of Alabama and the Eleventh Circuit Court of

Appeals have held that a resulting death sentence complies with Ring. In Ex parte

Waldrop, 859 So. 2d 1181 (Ala. 2002), the Supreme Court of Alabama addressed the

effect of Ring on the constitutionality of Alabama’s sentencing scheme. There, the

defendant had been convicted of two counts of murder during the course of a robbery

in the first degree, in violation of Ala. Code § 13A-5-40(a)(2) (1975). Id. at 1188. The

Supreme Court of Alabama explained that “[b]ecause the jury convicted Waldrop of

two counts of murder during a robbery in the first degree . . . the statutory aggravating

circumstance of committing a capital offense while engaged in the commission of a

robbery, Ala. Code 1975, § 13A-5-49(4), was ‘proven beyond a reasonable doubt.’”

Id. (citing Ala. Code § 13A-5-45(e); Ala Code § 13A-5-45(f)). The Court explained

that “[o]nly one aggravating circumstance must exist in order to impose a sentence

of death.” Id. (citing Ala. Code § 13A-5-45(f)). Because “the findings reflected in

the jury’s verdict alone exposed Waldrop to a range of punishment that had as its

maximum the death penalty,” the State had done “all Ring and Apprendi require.”




                                          101
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 102 of 131




Id. The Eleventh Circuit agreed with this reasoning in Lee v. Commissioner, Alabama

Department of Corrections, 726 F.3d 1172, 1197-98 (11th Cir. 2013).

      Ingram was found guilty of murder during the course of a kidnapping in

violation of Ala. Code § 13A-5-40(a)(1). The jury then necessarily found beyond a

reasonable doubt the existence of the corresponding aggravating circumstance

specified in Ala. Code § 13A-5-49(4). This finding by the jury exposed Ingram to a

range of punishment that has as its maximum the death penalty. That is all that Ring

requires.

      Accordingly, because Ingram is not entitled to relief on his Apprendi/Ring

claim, fairminded jurists could not disagree that the ACCA’s rejection of the claim

was reasonable, and this Court must defer to the state courts’ decision.

      H.     Ingram’s claim that the repeated references to the sentencing
             phase verdict as a “recommendation” violated his rights under the
             Sixth and Eighth Amendments

      Ingram claims that the trial court repeatedly referred to the jury’s sentencing

phase verdict as a “recommendation;” that this repetition led the jury to believe that

its decision would not be a determining factor in sentencing Ingram to death; and

that this diminution of the jury’s sense of responsibility for its role in sentencing

contradicted the Eighth Amendment rule recognized in Caldwell v. Mississippi, 472

U.S. 320 (1985), and reaffirmed in Romano v. Oklahoma, 512 U.S. 1 (1994).


                                         102
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 103 of 131




      As Ingram acknowledges, he did not object to the trial court’s use of the term

“recommendation” during the sentencing phase of the trial. He did raise the

argument on direct appeal, and the ACCA denied relief on this claim, holding as

follows:

             Ingram contends that references in the trial court’s oral charge
      to the jury in the sentencing phase to the jury’s verdict being a
      recommendation diminished the importance of the jury’s role in his
      sentencing to such an extent that it violated the rule of Caldwell v.
      Mississippi, 472 U.S. 320, 105 S. Ct. 2633, 86 L. Ed. 2d 231 (1985). He
      points to several instances in the trial court’s oral charge where the
      court used the word “recommendation” when referring to the jury’s
      verdict. He argues that this, in effect, “told the jury that its decision
      would not be a determining factor in sentencing Mr. Ingram to death.”
      (Appellant’s brief, p. 55.) He relies on Ex parte Williams, 556 So. 2d 744
      (Ala. 1987), cert. denied, 500 U.S. 938, 111 S. Ct. 2067, 114 L. Ed. 2d
      471 (1991), and Mann v. Dugger, 844 F.2d 1446 (11th Cir. 1988), to
      support his contention. He did not object to the trial court’s instruction
      to the jury in this regard during the trial of the case.

             Caldwell v. Mississippi held that it is constitutionally
      impermissible to rest a death sentence on a determination by a
      sentencer who has been led to believe that the responsibility for
      determining the appropriateness of the defendant’s death sentence
      rests elsewhere. However, it is not error for the trial court to accurately
      instruct the jury as to its role in the sentencing process. See, e.g., Ex parte
      Hays, 518 So. 2d 768 (Ala. 1986), cert. denied, 485 U.S. 929, 108 S. Ct.
      1099, 99 L. Ed. 2d 262 (1988); Williams v. State. Comments that
      accurately explain the respective functions of the judge and jury are
      permissible under Caldwell so long as the significance of the jury’s
      recommendation is adequately stressed. Harich v. Wainwright, 813 F.2d
      1082 (11th Cir. 1987); Price v. State, 725 So. 2d 1003 (Ala. Crim. App.
      1997). When a trial court informs a jury that its verdict is advisory or is
      only a recommendation and that the trial court makes the final decision
      concerning sentencing, there is no automatic violation of the rule of

                                           103
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 104 of 131




       Caldwell v. Mississippi. Kuenzel v. State; White v. State, 587 So. 2d 1218
       (Ala. Crim. App. 1990), aff’d, 587 So. 2d 1236 (Ala. 1991); Martin v.
       State.

               In the present case, we do not agree with Ingram’s
       characterizations of the trial court’s use of the word
       “recommendation” in referring to the jury’s verdict in the sentencing
       phase as having the effect of telling the jury that its decision would not
       be a determining factor. We find, after reviewing the entire charge, that
       it was a correct statement of the law; that it accurately informed the jury
       of its sentencing authority; that there is no reasonable possibility that
       the jury was misled, misinformed, or confused as to its critical role in
       sentencing; and that the charge in no way minimized the jury’s role and
       responsibility in sentencing. We find no violation of Caldwell v.
       Mississippi, as Ingram contends. The cases of Ex parte Williams and
       Mann v. Dugger, relied upon by Ingram, are factually distinguishable
       from the instant case.

Ingram, 779 So. 2d at 1276.

       Because the ACCA 15 decided this claim on the merits, Ingram invokes 28

U.S.C. § 2254(d)(1) by arguing that the ACCA’s decision was contrary to Caldwell

and Romano, supra.

       In Caldwell, the Supreme Court ruled in a partially-divided opinion that the

Eighth Amendment is violated when a jury is “led to believe that responsibility for

determining the appropriateness of a death sentence rests not with the jury but with


15
        Ingram raised this claim in his petition for certiorari to the Alabama Supreme Court, but
that Court affirmed the ACCA’s judgment without specific discussion of this claim. See Ex parte
Ingram, 779 So. 2d at 1285. Because the Alabama Supreme Court affirmed the ACCA’s judgment
without discussion of this claim, the Court looks to the ACCA’s analysis. See Wilson, 138 S. Ct. at
1192, supra, note 7.

                                               104
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 105 of 131




the appellate court which later reviews the case.” 472 U.S. at 323. Caldwell involved

a death sentence in Mississippi, where the jury had the sole responsibility for

imposing the sentence, and appellate courts reviewed the sentence with a

“presumption of correctness.” See id. at 331–32. The Caldwell prosecutor told the

jury unequivocally to absolve themselves of any belief that they would be responsible

for killing the defendant because their decision was reviewable. Id. at 325.

      Because only four Justices joined part of the majority’s analysis in Caldwell,

the Supreme Court later adopted Justice O’Connor’s Caldwell concurrence as

limiting the case’s reach, holding:

      Caldwell [is] relevant only to certain types of comment—those that
      mislead the jury as to its role in the sentencing process in a way that
      allows the jury to feel less responsible than it should for the sentencing
      decision. Thus, [t]o establish a Caldwell violation, a defendant
      necessarily must show that the remarks to the jury improperly
      described the role assigned to the jury by local law.

Romano, 512 U.S. at 9 (citations and quotation marks omitted).

      As noted by the ACCA, Caldwell is distinguishable from the facts of this case.

Unlike the sentencing scheme in Mississippi, Alabama’s sentencing scheme treats

the jury’s verdict as advisory. The Court has reviewed the trial court’s sentencing-

phase jury instructions in this case, and they accurately described the jury’s advisory

role in Alabama’s capital sentencing scheme. See Harich v. Dugger, 844 F.2d 1464,

1473 (11th Cir. 1988)(holding that informing jury of its “advisory” function does not

                                         105
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 106 of 131




violate Caldwell); see also Davis v. Singletary, 119 F.3d 1471, 1482 (11th Cir. 1997) (in

a case where the jury instructions contained “references to and descriptions of the

jury’s sentencing verdict . . . as an advisory one, as a recommendation to the judge,

and of the judge as the final sentencing authority,” holding that such comments

“accurately characterize the jury’s and judge’s sentencing roles under Florida law”

and so “are not error under Caldwell”).

      Having reviewed the record, the Court finds that it was reasonable for the

ACCA to have found that the trial court did not misrepresent the law regarding the

jury’s role. The remarks made, viewed in context, accurately portrayed the

relationship between the judge and jury and did not denigrate the jury’s role in the

proceedings. As such, Ingram has failed to sustain his burden of proof. He has not

shown that the decision by the ACCA “resulted in a decision that was contrary to,

or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.” 28 U.S.C. §2254(d)(1).

Federal habeas relief is therefore foreclosed.

      I.     Ingram’s claim that the use of the heinous, atrocious and cruel
             aggravator in jury and judicial sentencing violated his rights under
             the Eighth and Fourteenth Amendments

      Ingram contends that the trial court instructed the jury on the “heinous,

atrocious and cruel” (“HAC”) aggravating circumstance under Alabama law in an


                                          106
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 107 of 131




unconstitutionally vague manner. Specifically, he argues that the court’s instruction

that the jury compare his offense to other capital offenses in making a determination

whether the HAC aggravator had been proven beyond a reasonable doubt violated

his constitutional rights because the jury was not familiar with other capital cases and

was not provided with any information about other capital cases with which to

perform the comparison.

      The jury was instructed as follows about the HAC aggravator:

            Now the other aggravating circumstance you may consider is
      number eight on that list of eight, and that is that the capital offense was
      especially heinous, atrocious or cruel compared to other capital
      offenses.

             The term heinous means extremely wicked or shockingly evil.
      The term atrocious means outrageously wicked and violent. The term
      cruel means designed to inflict a high degree of pain with utter
      indifference to or even enjoyment of the suffering of others.

             What is intended to be included in this aggravating circumstance
      is those cases where the actual commission of a capital offense is
      accompanied by such additional acts to set the crime apart from the
      norm of capital offenses. For a capital offense to be especially heinous
      or atrocious, any brutality which is involved must exceed that which is
      normally present in any capital offense. For a capital offense to be
      especially cruel, it must be a conscienceless or pitiless crime, which is
      unnecessary torture to the victim.

             All capital offenses are heinous, atrocious and cruel to sone
      extent. What is intended to be covered by this aggravating circumstance
      is only those cases which in the degree of heinousness, atrociousness or
      cruelty exceed that which will always exist when a capital offense is
      committed.

                                          107
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 108 of 131




(Vol. 6, Tab #R-22, TR. 1020, at 1032-33.)

      Ingram raised the general argument that the HAC aggravator was

unconstitutionally vague for the first time on direct appeal, and the ACCA addressed

this claim as follows:

             To the extent that Ingram is claiming that the “especially
      heinous, atrocious or cruel” statutory aggravating circumstance found
      in § 13A–5–49(8), is unconstitutionally vague and overbroad on its face,
      that contention is without merit. See Freeman v. State, 776 So. 2d 160
      (Ala. Crim. App. 1999); Bui v. State, 551 So. 2d 1094 (Ala. Crim. App.
      1988), aff’d, 551 So. 2d 1125 (Ala. 1989), judgment vacated on other
      grounds, 499 U.S. 971, 111 S. Ct. 1613, 113 L. Ed. 2d 712 (1991); Hallford
      v. State, 548 So. 2d 526 (Ala. Crim. App. 1988), aff’d, 548 So. 2d 547
      (Ala.), cert. denied, 493 U.S. 945, 110 S. Ct. 354, 107 L. Ed. 2d 342
      (1989).

            In comparing capital offenses for the purpose of determining
      whether a particular capital offense was “especially heinous, atrocious
      or cruel,” we adhere to the standard announced in Ex parte Kyzer, 399
      So. 2d 330, 334 (Ala. 1981)—the particular offense must be one of those
      “conscienceless or pitiless homicides which are unnecessarily
      torturous to the victim.”

            In the instant case, the trial court correctly instructed the jury on
      the meaning of the aggravating circumstance set out in § 13A–5–49(8),
      in accordance with the Kyzer standard, as well as the burden of proof
      required of the state in proving aggravating circumstances, as follows:

             “On the list of aggravating circumstances provided by law
             there are two circumstances that you may consider in this
             case if you are convinced beyond a reasonable doubt and
             to a moral certainty based on the evidence that each
             circumstance does exist. . . .


                                         108
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 109 of 131




      “. . . .

      “Whether any aggravating circumstance, which I instruct
      you on or define for you, has been proved beyond a
      reasonable doubt based on the evidence in this case, is for
      you the jury alone to determine . . .

      “. . . .

      “Now the other aggravating circumstance you may
      consider is number eight on that list of eight, and that is
      that the capital offense was especially heinous, atrocious
      or cruel compared to other capital offenses.

      “The term ‘heinous’ means extremely wicked or
      shockingly evil. The term ‘atrocious’ means outrageously
      wicked and violent. The term ‘cruel’ means designed to
      inflict a high degree of pain with utter indifference to, or
      even enjoyment of, the suffering of others.

      “What is intended to be included in this aggravating
      circumstance is those cases where the actual commission
      of the capital offense is accompanied by such additional
      acts as to set this crime apart from the norm of capital
      offenses.

      “For a capital offense to be especially heinous or
      atrocious, any brutality which is involved in it must exceed
      that which is normally present in any capital offense.

      “For a capital offense to be especially cruel, it must be a
      conscienceless or pitiless crime which is unnecessarily
      torturous to the victim.

      “All capital offenses are heinous, atrocious, and cruel to
      some extent. What is intended to be covered by this
      aggravating circumstance is only those cases in which the
      degree of heinousness, atrociousness, or cruelty exceed[s]

                                  109
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 110 of 131




      that which will always exist when a capital offense is
      committed.

      “As I stated to you before, the burden of proof is on the
      state to convince each of you beyond a reasonable doubt as
      to the existence of any aggravating circumstance
      considered by you in determining what punishment is to
      be recommended in this case.

      “. . . .

      “In deciding whether the state has proven beyond a
      reasonable doubt the existence of any given aggravating
      circumstance, you should bear in mind the definition I
      have given you relative to reasonable doubt.”

(R. 1031–34.)

       We note that we have previously approved of this instruction or
instructions that were essentially the same pertaining to the aggravating
circumstance of “especially heinous, atrocious or cruel” in a number of
cases. Freeman v. State, and cases cited therein.

       To the extent that Ingram is claiming that this statutory
aggravating circumstance was unconstitutionally applied in his case,
that contention is without merit. We find no merit in Ingram’s
contention that the trial court’s instructions to the jury on this
aggravating circumstance failed to properly channel and limit the jury’s
discretion. The trial court’s findings, along with its instructions to the
jury with regard to this aggravating circumstance, reflect a correct
understanding of the aggravating circumstance, and the application of
the law relating to it. The instructions were in accordance with the
Kyzer standard, and were clear and understandable. See Lindsey v.
Thigpen, 875 F.2d 1509 (11th Cir. 1989); Ex parte Clark, 728 So. 2d 1126
(Ala. 1998).

       In determining the sentence to impose pursuant to § 13A–5–47,
the trial court found the existence of the aggravating circumstance that

                                   110
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 111 of 131




      the capital offense was especially heinous, atrocious, or cruel when
      compared to other capital offenses. The trial court’s findings in this
      regard are fully supported by the record, and we concur in them. We
      find no merit to Ingram’s assertion that the trial court erred and violated
      his constitutional rights by the manner in which it found and applied the
      aggravating circumstance in this case. It is apparent that the trial court,
      in weighing the evidence presented, was guided by the Kyzer standard.
      We further find that the evidence was sufficient beyond a reasonable
      doubt to find the existence of this aggravating circumstance. Ingram’s
      conduct was clearly conscienceless, pitiless, and unnecessarily
      torturous to the victim. Considering what the victim must have gone
      through in this case, it would be difficult to imagine a more painful,
      agonizing, prolonged, and torturous death. We find no merit in
      Ingram’s contention, and certainly no plain error.

Ingram, 779 So. 2d at 1276-78.

      However, Ingram never raised in any state court proceeding the specific

argument that he raises here: that the portion of the HAC jury instruction requiring

jurors to compare his offense to other capital offenses renders the instruction infirm.

(See Vol. 9, Tab #R-26, at 57-58 (Ingram’s appellant’s brief on direct appeal).)

Accordingly, this claim is not exhausted and procedurally defaulted. O’Sullivan, 526

U.S. at 842-45. Ingram would be barred from attempting to raise the claim now in

state court because Alabama law prohibits collateral review of claims that could have

been but were not raised at trial. Ala. R. Crim. P. 32.2(a)(3). Thus, because any state

remedy with respect to the claim is procedurally barred by the state procedural rules,

the claim is procedurally defaulted from this Court’s review. See Collier, 910 F.2d at

772. Further, Ingram has made no attempt to excuse the procedural default, other

                                         111
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 112 of 131




than to reiterate his earlier argument that Alabama does not provide a system of

collateral review that allows for the effective consideration of claims.

       Even if it were not procedurally defaulted, Ingram’s claim would fail on the

merits. As the ACCA found, the HAC aggravating circumstance is constitutional,

the jury was properly instructed on this circumstance, and there is no doubt that the

circumstance existed in this case—there is no doubt that the victim suffered

unmercifully before his death where he was literally burned alive. For the foregoing

reasons, this claim is due to be dismissed.

      J.     Ingram’s claim that the trial court violated his Eighth Amendment
             rights when it refused to give any weight to more than one statutory
             mitigation circumstance or any non-statutory mitigation
             circumstances

      As noted previously, at the sentencing phase of Ingram’s trial, several friends

and relatives testified regarding his good character generally and positive acts, and

each asked that he be sentenced to life without parole rather than death. (Vol. 6, Tab

#R-20, TR. 944, at 945-1003.) Ingram claims that the trial judge, in his sentencing

order, improperly refused to consider this evidence as a mitigating circumstance in

violation of Eddings v. Oklahoma, 455 U.S. 104 (1982).

      Ingram raised this claim for the first time on direct appeal, and the ACCA

denied relief on this claim, writing the following:



                                          112
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 113 of 131




      Ingram contends that the trial court improperly failed to find the
existence of any nonstatutory mitigating circumstances. He argues that
he presented the testimony of his family and friends at the sentencing
hearing before the jury, which testimony, he asserts, was
“unquestionably mitigating.” We have reviewed the record in this
regard. It shows that he called eight witnesses to testify at his sentencing
hearing before the judge and jury in an effort to establish mitigating
circumstances.

       His brother, Calvin Lavon Ingram, testified that he was nice and
fun loving, that he cared about and got along with children, and that he
could be a positive influence on the children. Felicia Stewart, a friend
who had known him about 14 years, testified that he was quiet, never
hostile, obeyed his mother, played basketball, got along well with the
younger children, and never engaged in fights. Ms. Willie P. Taylor, his
stepsister, stated that he was a good person, got along well with the
children, and could have a positive influence on others. Mary Jones, a
cousin, testified that she had known him all of his life, that he was close
to her son, always had a positive attitude, was shy and kept to himself,
and that he encouraged her son to stay out of trouble, get an education,
and go to college. Anthony Parker, his brother-in-law, testified that he
was the kind of person that would help you with problems, that he liked
children and would play with them, and that Ingram had been a positive
influence on Parker’s life. Joyce Elston, his aunt, testified that
occasionally during his life he had lived in her home, that he was real
quiet, athletic, made good grades in school, and was a good influence on
her children. Carla Parker, his sister, testified that he was a good,
respectful young man, that when he was growing up he minded his
mother and did everything he was supposed to do, that he had a young
daughter and he was a good daddy, that he was athletic, made good
grades in school, and was easy to get along with, that he had been an
inspiration to her and her daughter and had helped them, and that he
could be a positive influence on others if allowed to live. His mother,
Dorothy Ackles, being ill and unable to attend court, testified by video
deposition. She stated that he had two brothers and one sister, that he
was her youngest child, that he was excellent in school, and made A’s,
B’s, and C’s, that he was involved in sports and had many trophies and
ribbons, that he had a little girl who was one year of age, that he was

                                    113
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 114 of 131




quiet and obedient, that he liked to work with children, that when he
lived in New York he had summer jobs, and that when very young he
had medical problems with his legs, but that those problems had been
corrected. All of the witnesses asked that he be given a life sentence and
that his life be spared. As we have previously mentioned, Ingram made
a statement before the judge at sentencing, asking that his life be spared
so he could be with his child and his family.

       Ingram failed to object in the trial court to that court’s sentencing
order concerning its consideration and findings in reference to
mitigating circumstances. Thus, we must review this issue under the
plain-error rule.

        “A sentencer in a capital case may not refuse to consider or be
‘precluded from considering’ mitigating factors.” Eddings v. Oklahoma,
455 U.S. 104, 102 S. Ct. 869, 71 L. Ed. 2d 1 (1982) (quoting Lockett v.
Ohio, 438 U.S. 586, 604, 98 S. Ct. 2954, 57 L. Ed. 2d 973 (1978)). The
defendant in a capital case generally must be allowed to present any
relevant mitigating evidence regarding the defendant’s character or
record and any of the circumstances of the offense, and consideration
of that evidence is a constitutionally indispensable part of the process
of inflicting the penalty of death. California v. Brown, 479 U.S. 538, 107
S. Ct. 837, 93 L.Ed.2d 934 (1987); Ex parte Henderson, 616 So. 2d 348
(Ala. 1992); Haney v. State, 603 So. 2d 368 (Ala. Cr. App. 1991), aff’d,
603 So.2d 412 (Ala. 1992), cert. denied, 507 U.S. 925, 113 S. Ct. 1297,
122 L. Ed. 2d 687 (1993); Williams v. State, 710 So. 2d 1276 (Ala. Crim.
App., 1996), aff’d, 710 So. 2d 1350 (Ala. 1997), cert. denied, 524 U.S.
929, 118 S. Ct. 2325, 141 L. Ed. 2d 699 (1998). Although the trial court
is required to consider all mitigating circumstances, the decision
whether a particular mitigating circumstance is proven and the weight
to be given it rests with the sentencer. Carroll v. State, 599 So. 2d 1253
(Ala. Cr. App. 1992), aff’d, 627 So. 2d 874 (1993), cert. denied, 510 U.S.
1171, 114 S. Ct. 1207, 127 L. Ed. 2d 554 (1994). See also Ex parte Harrell,
470 So. 2d 1309 (Ala.), cert. denied, 474 U.S. 935, 106 S. Ct. 269, 88 L.
Ed. 2d 276 (1985). Moreover, the trial court is not required to specify in
its sentencing order each item of proposed nonstatutory mitigating
evidence that it considered and found not to be mitigating. Morrison v.
State, 500 So. 2d 36 (Ala. Cr. App. 1985), aff’d, 500 So. 2d 57 (Ala.

                                    114
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 115 of 131




1986), cert. denied, 481 U.S. 1007, 107 S. Ct. 1634, 95 L. Ed. 2d 207
(1987); Williams v. State.

      We conclude, contrary to Ingram’s contentions, that the trial
court considered all evidence offered by Ingram in mitigation and did
not restrict him in any manner in his presentation of mitigating
evidence. The record clearly supports this conclusion. As to
nonstatutory mitigating circumstances, the trial court found:

      “The Court has made a diligent search under the
      provisions of Section 13A–5–52, the evidence offered by
      [Ingram], and aspects of the presentence report favorable
      to [Ingram] on mitigation to determine if there is any
      aspect of [Ingram’s] character or record or any
      circumstances of the offense for which he has been
      convicted that would constitute a mitigating circumstance
      and finds that there is one mitigating circumstance as set
      out above [the statutory mitigating circumstance that
      [Ingram] had no significant history of prior criminal
      activity], but finds no other statutory or nonstatutory
      [mitigating circumstance?]”

(C.R.55.)

      The trial court in its sentencing order specifically referred to
Ingram’s evidence offered in mitigation, as follows:

      “[Ingram] offered evidence of mitigating circumstances as
      provided in Section 13A–5–52 from his family members,
      Dorothy Ackles, his mother, and other family members
      Kelvin Ingram, Felicia Stewart, Willie P. Taylor, Mary
      Jones, Anthony Parker, Joyce Elston and Glenda Parker.”

(C.R.50.)

      The trial court’s sentencing order clearly shows that it
considered all relevant statutory and nonstatutory mitigating evidence.
Thus, we find no merit in Ingram’s contention that the trial court failed

                                  115
       Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 116 of 131




       to consider his evidence of nonstatutory mitigating circumstances.
       Although the trial court is required to consider all mitigating
       circumstances, and in this case it obviously did, the decision whether a
       particular mitigating circumstance is proven and the weight to be given
       it rests with the trial court. The fact that the trial court did not list and
       make findings in its sentencing order as to the alleged nonstatutory
       mitigating circumstances offered by Ingram indicates only that it found
       some evidence not to be mitigating, not that the evidence was not
       considered. After reviewing the evidence presented in mitigation and
       the findings of the trial court in reference to it, we conclude that the
       findings are amply supported by the record, and that no error was
       committed by the trial court in reference to them. Ingram’s contentions
       concerning the trial court’s findings and consideration in reference to
       the mitigating circumstances certainly do not rise to the level of plain
       error.

Ingram, 779 So. 2d at 1246-47.

       Because the ACCA decided this claim on the merits, pursuant to 28 U.S.C. §

2254(d)(1)-(2), Ingram’s task is to establish not only that this claim is meritorious

but also that the ACCA’s rejection of the claim 16 was either an unreasonable

determination of the facts in light of the evidence presented in the state court

proceeding or was contrary to, or involved an unreasonable application of, clearly

established Supreme Court precedent. Ingram contends that the trial court’s alleged




16
        Ingram raised this claim in his petition for certiorari to the Alabama Supreme Court, but
that Court affirmed the ACCA’s judgment without specific discussion of this claim. See Ex parte
Ingram, 779 So. 2d at 1285. Because the Alabama Supreme Court affirmed the ACCA’s judgment
without discussion of this claim, the Court looks to the ACCA’s analysis. See Wilson, 138 S. Ct. at
1192, supra, note 7.

                                               116
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 117 of 131




refusal to consider this mitigating evidence was contrary to Eddings, and the ACCA’s

conclusion that the trial court did so is an unreasonable determination of the facts.

      In Raulerson v. Wainwright, the Eleventh Circuit rejected the same argument

that Ingram makes here—that the sentencing court failed to consider as a

nonstatutory mitigation circumstance the host of witnesses who testified to the

petitioner’s troubled childhood, excellent work record, devotion to family, and other

positive attributes. The court’s analysis squarely forecloses Ingram’s argument here

and is therefore repeated as follows:

             This requirement of giving full consideration to mitigating
      factors in addition to the nature and circumstances of the crime was
      given increased vitality in Lockett v. Ohio, 438 U.S. 586, 98 S. Ct. 2954,
      57 L. Ed. 2d 973 (1978). In Lockett, the Supreme Court struck down the
      Ohio death penalty statute because it failed to allow consideration of
      such factors as age and familial history in mitigation. Under the Ohio
      statute, personal background evidence was admissible only if it
      substantiated the existence of any of the state’s three statutorily
      enumerated mitigating circumstances. The Supreme Court invalidated
      the statute as violative of the eighth and fourteenth amendments,
      holding that the sentencer must “not be precluded from considering . .
      . any aspect of a defendant’s character or record” proffered in
      mitigation of his offense. Id. at 604, 98 S. Ct. at 2964–65, 57 L. Ed. 2d
      at 990. Thus, Lockett instructs that the sentencing body be free to
      consider the impact of the defendant’s background in making its
      decision. To say, however, as Raulerson maintains, that Lockett imposes
      a duty on the sentencer to regard such evidence as mitigating is quite
      another matter. That such an interpretation would be an overbroad
      reading of Lockett is apparent from the Supreme Court’s subsequent
      decision in Eddings v. Oklahoma, 455 U.S. 104, 102 S. Ct. 869, 71 L. Ed.
      2d 1 (1982).


                                         117
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 118 of 131




       In Eddings, the Supreme Court overturned a death penalty
because the trial court refused to consider Eddings’ troubled past in
mitigation of his sentence. In reaching its decision, the Court concluded
that it was “clear that the trial judge did not evaluate the evidence in
mitigation and find it wanting as a matter of fact, rather he found that
as a matter of law he was unable even to consider the evidence.” Id. at
113, 102 S. Ct. at 875, 71 L. Ed. 2d at 10 (emphasis original). The trial
judge’s self-imposed restrictions on the scope of the evidence that he
would consider in mitigation violated both state statutory law and
federal judicial precedent. As the Court stated, “the Oklahoma death
penalty statute permits the defendant to present evidence ‘as to any
mitigating circumstances.’ Lockett requires the sentencer to listen.” Id.
at 115, n. 10, 102 S. Ct. at 876 n. 10, 71 L. Ed. 2d at 11 n. 10 (emphasis
added) (citation omitted).

      A careful examination of Eddings reveals that the Constitution
prescribes only that the sentencer hear and consider all the evidence a
defendant chooses to offer in mitigation. There is no requirement that
the court agree with the defendant’s view that it is mitigating, only that
the proffer be given consideration. FN 3

      FN 3 Our conclusion on this point is reinforced by this
      circuit’s recent decision in Dobbert v. Strickland, 718 F.2d
      1518 (11th Cir. 1983). There the court faced a similar
      challenge that the district court had failed both to consider
      non-statutory evidence and to find it mitigating. In
      rejecting this argument, the court stated:

             The fact that the sentencing order does not
             refer to the specific types of non-statutory
             “mitigating” evidence petitioner introduced
             indicates only the trial court’s finding the
             evidence was not mitigating, not that such
             evidence was not considered. Whether
             particular evidence, such as the fact that
             Dobbert had a difficult childhood, is
             mitigating depends on the evidence in the
             case as a whole and the views of the

                                   118
     Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 119 of 131




                   sentencing and reviewing judges. What one
                   person may view as mitigating, another may
                   not. Merely because the Florida courts,
                   operating through a properly drawn statute
                   with appropriate standards to guide
                   discretion, do not share petitioner’s view of
                   the evidence reveals no constitutional
                   infirmity.

            Id. at 1524. Therefore, as long as the proffered evidence is
            considered fairly, the Supreme Court’s mandate in
            Eddings generally is satisfied. . . .

            The reliance on mitigating evidence is a matter for the sentencing
      authority. Although the Supreme Court has indicated that in certain
      circumstances, background evidence not only must be considered but
      must be accorded significant weight, the general rule is that as long as
      the evidence is evaluated, it properly may be given little weight or no
      weight at all. See Eddings v. Oklahoma, 455 U.S. at 114–15, 102 S. Ct. at
      875–76, 71 L. Ed. 2d at 11.

             In this case, the trial court explicitly demonstrated that it had met
      its constitutional burden. It heard extensive evidence in mitigation and
      then made an explicit finding: “The Court has examined and
      considered the evidence to determine whether there are circumstances,
      other than those specified [in the Florida statute], which would mitigate
      the murder committed by the Defendant herein. The Court finds that
      there are no such non-statutory mitigating circumstances within the
      meaning of Lockett v. Ohio. . . .” There can be no clearer evidence that
      the trial court followed Lockett’s dictates.

             In summary, Lockett stands for the proposition that the sentencer
      must consider all mitigating evidence. After so doing, it then is generally
      free to accord that evidence such weight in mitigation that it deems fit.

732 F.2d 803, 807–08 (11th Cir. 1984) (some footnotes omitted).



                                          119
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 120 of 131




      While Ingram argues that the trial court’s recitation in the sentencing order of

the witnesses that testified for him cannot be taken as an indication that the trial

court engaged in the weighing and consideration of such evidence, his argument is

simply foreclosed by existing precedent holding to the contrary. As such, Ingram has

failed to prove that the ACCA decision meets the exceptions in § 2254(d) and is thus

not owed deference.

      K.     Ingram’s claim that he was denied due process of law in the state
             post-conviction court when the circuit court refused to grant him
             funds for a mental health expert and also refused to allow him to
             put on mental health evidence without subjecting himself to
             examination from the State’s expert

      In section IV.E.2., supra, the Court discussed Ingram’s claim that his trial

defense counsel were constitutionally ineffective during the penalty phase of his trial

for failing to investigate and present mitigating evidence concerning the possibility

that Ingram suffered neurological and psychiatric impairments due to possible

exposure to lead and PCBs during his childhood. As this Court noted in that section,

the Rule 32 court ruled that Ingram’s refusal to subject himself to examination by

the State’s mental health expert operated as a waiver of the claim. In this claim,

Ingram asserts that that ruling violated his due process rights.

      In support of this claim, Ingram recounts the following. He was denied State

funds for experts on his ineffective assistance of counsel claim by the Rule 32 court.


                                         120
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 121 of 131




Despite the inability to pay an expert, he obtained two experts for this claim who

were willing to work pro bono. Ingram listed those two individuals as experts at the

evidentiary hearing. The State moved to order Ingram to make himself available for

a psychological examination in order to rebut any evidence he intended to present.

Ingram, on advice of counsel, refused to cooperate. On the morning of the hearing,

the State argued that Ingram should not be allowed to present any evidence on his

ineffective assistance of counsel claim concerning PCBs unless he would be willing

at that time to submit himself to a psychological examination with the State’s doctor.

Ingram again refused. The trial court, based on this refusal, did not allow Ingram to

introduce any evidence concerning his potential exposure to PCBs when he was

growing up in Anniston.

      This is not the first time that Ingram has argued that his due process rights

were violated when he was refused funds for experts to develop and prove his claims

on post-conviction relief. He sought a writ of mandamus from the ACCA and then

the Alabama Supreme Court after the Rule 32 court refused to allow his proposed

experts to testify unless he submitted to a psychological evaluation, and those

requests were denied. The ACCA’s denial order explained as follows:

            Ingram argues that because the circuit court denied his motion
      for funds to secure a mental health expert for the postconviction
      proceedings, the circuit court erred in granting the State’s motion.
      Ingram also asserts that according to Rule 35, Ala. R. Civ. P., the circuit

                                         121
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 122 of 131




court could not order a mental evaluation of a party unless there is good
cause. Ingram further asserts that the circuit court’s ruling is without
any basis in law.

      When granting the State’s motion for access to Ingram, Judge
Howell stated; “The Court sees no danger in access to the Petitioner
by the State, since he could be called to testify in this matter under the
Alabama Rules of Criminal Procedure, Rule 32 of the State of
Alabama.”

       The postconviction proceeding filed in the circuit court was
initiated by Ingram. “Postconviction relief is even further removed
from the criminal trial than is discretionary direct review. It is not part
of the criminal proceeding itself, and it is in fact considered to be civil
in nature. . . . It is a collateral attack that normally occurs only after the
defendant has failed to secure relief through direct review of his
conviction.” Pennsylvania v. Finley[,] 481 U.S. 551, 556-57 (1987). In
Alabama, Rule 32.4, Ala. R. Crim. P., specifically provides that:
“Proceedings under this rule shall be governed by the Rules of Criminal
Procedure.” Though, civil in nature Alabama postconviction
proceedings are not governed by the Alabama Rules of Civil Procedure.
See Washington v. State. 95 So. 3d 26 (Ala. Crim. App. 2012). Also, Rule
32.9(b), Ala. R. Crim. P., specifically provides: “The petitioner may be
called to testify at the hearing by the court or by either party.” In State
v. Click, 768 So. 2d 417 (Ala. Crim. App. 1999), this Court held that the
Fifth Amendment right to self-incrimination did not apply to
postconviction proceedings. We further held that when a petitioner
filed a postconviction petition alleging various claims of ineffective
assistance of counsel the petitioner ‘“waive[d] the attorney-client
privilege as to matters reasonably related to the claim of inadequate
representation.’” 768 So. 2d at 421.

...

      Here, Ingram raised numerous claims of ineffective assistance of
counsel related to counsel’s failure to investigate and present a
multitude of mitigation evidence at Ingram’s sentencing hearing. As we
noted in Click, the State would be placed in an “untenable position” if

                                     122
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 123 of 131




      it could not defend against a postconviction petitioner’s claims. 768 So.
      2d at 421. Given the nature of postconviction proceedings and the
      allegations that Ingram has made against his trial counsel, we cannot say
      that Judge Howell abused his considerable discretion in granting the
      State’s motion for access to Ingram. Ingram has failed to meet his heavy
      burden of establishing the requirements for the issuance of a writ of
      mandamus.

(Vol. 43, Tab #R-112, at 2.)

      Additionally, on appeal to the ACCA from the Rule 32 court’s denial of his

fifth amended Rule 32 petition, Ingram argued that the circuit court’s decision to

deny him funds for expert assistance was questionable. The ACCA affirmed the Rule

32 court, on (1) the initial ruling denying the motion for expert funding, (2) the ruling

on the State’s motion for a psychological examination (see portion of the ACCA’s

opinion reproduced in part IV.E.2. of this opinion, supra) and (3) the ineffective

assistance of counsel claim itself (see id.). With regard to the court’s refusal to

provide State funds to Ingram to hire experts, the ACCA held as follows:

             Ingram argues that the circuit court erred in denying his
      allegations that trial counsel were ineffective for failing to investigate
      and to present evidence of neurological impairments as a result of
      Ingram’s alleged exposure to lead and PCBs. The circuit court found
      these allegations to be speculative. Ingram, though, argues that this
      decision was erroneous in light of the circuit court’s denying him funds
      for expert assistance to develop, to plead, and to prove these allegations.

             Ingram sought in the circuit court $4,000 to retain a mental-
      health expert who specializes in neuropsychological assessments;
      $5,000 to retain a forensic psychologist or psychiatrist; and $3,500 to
      retain Pamela Blume Leonard, a social worker with expertise in social

                                          123
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 124 of 131




history investigations in capital cases. (Mandamus, Attachment 7.)
Ingram’s motion asserted that he had been exposed as a child to lead
and other heavy metals, as well as PCBs, and that he could not fully
develop additional facts and testimony without funds for expert
assistance. The circuit court denied Ingram’s motion without
explanation.

. . . Ingram argues that the circuit court’s decision to deny him funds
for expert assistance was questionable. Although Ingram concedes that
the circuit court’s decision denying him funds for expert assistance
comports with the “most natural reading” of James v. State, 61 So. 3d
357 (Ala. Crim. App. 2010), Ingram argues that the circuit court’s
denial is “out of step with Supreme Court jurisprudence,” which seeks
to ensure “that full factual development of a claim takes place in state
court channels.” (Ingram’s brief, at 51; citing Martinez v. Ryan, 566
U.S. 1 (2012), and Keeney v. Tamayo-Reyes, 504 U.S. 1 (1992)).

      In James, this Court stated:

      “‘Because the law is clear that Rule 32 petitioners are not
      entitled to funds to hire experts to assist in postconviction
      litigation, ex parte or otherwise, the trial court did not err
      in denying the motion. Boyd v. State, 913 So. 2d 1113 (Ala.
      Crim. App. 2003).’ Johnson v. State, [Ms. CR–05–1805,
      Sept. 28, 2007] ___ So. 3d ___, ___ (Ala. Crim. App.
      2007), [vacated on other grounds by Johnson v. Alabama,
      137 S. Ct. 2292 (2017)]. See also Bush v. State, [92 So. 3d
      121] (Ala. Crim. App. 2009); Burgess v. State, 962 So. 2d
      272 (Ala. Crim. App. 2005); Boyd v. State, 913 So. 2d 1113
      (Ala. Crim. App. 2003); Williams v. State, 783 So. 2d 108
      (Ala. Crim. App. 2000); Ford v. State, 630 So. 2d 111 (Ala.
      Crim. App. 1991); Hubbard v. State, 584 So. 2d 895 (Ala.
      Crim. App. 1991).

             “‘Contrary to McGahee’s assertions, the
             trial court was not obliged to allow him to
             proceed ex parte in his request for funds to
             pursue      his   postconviction      claims.

                                     124
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 125 of 131




            McGahee’s reliance on Ake v. Oklahoma[,
            470 U.S. 68, 105 S. Ct. 1087, (1985)] is
            misplaced        because         postconviction
            proceedings pursuant to Rule 32, Ala. R.
            Crim. P., are not criminal in nature.
            McGahee,        himself,       pursued      this
            discretionary legal action against the State of
            Alabama, and the action is civil in nature. See
            Hamm v. State, 913 So. 2d 460, 471 (Ala.
            Crim. App. 2002), and cases cited therein.
            This Court held that the fundamental
            fairness mandated by the Due Process Clause
            does not require the trial court to approve
            funds for experts at a postconviction
            proceeding. Hubbard v. State, 584 So. 2d 895,
            900 (Ala. Crim. App. 1991). Moreover, this
            Court has specifically held that Ake is not
            applicable in postconviction proceedings.
            Ford v. State, 630 So. 2d 111, 112 (Ala. Crim.
            App. 1991), aff’d, 630 So. 2d 113 (Ala. 1993).
            See also Williams v. State, 783 So. 2d 108 (Ala.
            Crim. App. 2000), aff’d, 662 So. 2d 929 (Ala.
            1992) (table).

            “‘McGahee’s reliance on Ex parte Moody,
            684 So. 2d 114 (Ala. 1996), is misplaced. In
            Moody, the Alabama Supreme Court held that
            “an indigent criminal defendant is entitled to
            an ex parte hearing on whether expert
            assistance is necessary, based on the Fifth,
            Sixth, and Fourteenth Amendments to the
            United States Constitution.” 684 So. 2d at
            120. As discussed above, for purposes of this
            proceeding, McGahee is not “an indigent
            criminal defendant.” Instead, he is a
            convicted capital murderer who, in Rule 32
            proceedings, is a civil petitioner with the
            burden of proving that he is entitled to relief

                                  125
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 126 of 131




                    on the grounds alleged in the petition he filed.
                    Moody does not support McGahee’s
                    argument here. McGahee is not entitled to
                    any relief on this claim of error. The trial
                    court did not err when it denied an ex parte
                    hearing on McGahee’s request for funds.’

             “McGahee v. State, 885 So. 2d 191, 229 (Ala. Crim. App.
             2003).”

      James, 61 So. 3d at 383. See also White v. State, [Ms. CR, April 12, 2019]
      ___ So. 3d ___, ___ (Ala. Crim. App. 2019) (“‘Since a post-
      conviction petitioner does not have a constitutional right to appointed
      counsel . . . there is no constitutional obligation to provide post-
      conviction counsel with investigative resources . . . Where no
      constitutional right is implicated, the decision to appoint an expert, or
      to authorize funds to hire an expert, rests within the sound discretion of
      the circuit court.’” (quoting People v. Richardson, 189 Ill. 2d 401, 422,
      245 Ill. Dec. 109, 727 N.E.2d 362, 375 (2000))).

             The cases on which Ingram relies involve federal habeas
      proceedings and do not apply to state postconviction proceedings. The
      circuit court committed no error in denying Ingram’s motions for funds
      for experts to assist in the postconviction proceedings.

(Vol. 41, Tab #R-107, at 32-34.)

      Respondent contends that Ingram cannot raise this claim in federal habeas

corpus proceedings because it concerns only “defects in the state post-conviction

proceedings.” The Court agrees. Federal habeas corpus relief does not lie for errors

of state law, including the allegedly erroneous admission of evidence under state

evidentiary rules. Estelle v. McGuire, 502 U. S. 62, 67 (1991). It is not the province of

a federal habeas court to reexamine state-court determinations on state-law

                                          126
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 127 of 131




questions. Id. at 67-68. State court rulings on matters such as the admissibility of

evidence under state evidentiary rules and the interpretation of substantive state case

law bind a federal court in habeas corpus proceedings. See Bradshaw v. Richey, 546

U.S. 74, 76 (2005) (“We have repeatedly held that a state court’s interpretation of

state law, including one announced on direct appeal of the challenged conviction,

binds a federal court sitting in habeas corpus.”); Loggins v. Thomas, 654 F.3d 1204,

1228 (11th Cir. 2011) (“Alabama law is what the Alabama courts hold that it is.”).

      Ingram acknowledges that a federal court reviewing a state prisoner’s habeas

petition may not reexamine state-court determinations on state-law questions, but

he argues that the federal court may nonetheless “review state evidentiary rulings to

determine whether the rulings violated the petitioner’s due process rights.” (Doc.

43 at 18 n.56 (quoting Smith v. Jarriel, 429 F. App’x 936, 937 (11th Cir. 2011) (citing

Felker v. Turpin, 83 F.3d 1303, 1311-12 (11th Cir. 1996)).) This is true, but in the

Eleventh Circuit cases Ingram relies upon, the state evidentiary rulings were made

during the petitioners’ criminal trials, not during their state collateral-review

proceedings. See Smith, 429 F. App’x at 936 (reviewing evidentiary errors in the

admission of photographs of the victim’s dead body during trial); Felker, 83 F.3d at

1311-12 (reviewing the introduction of certain testimony at trial).




                                         127
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 128 of 131




      Defects in state collateral proceedings simply do not provide a basis for federal

habeas relief. See Alston, 610 F.3d at 1325-26 (federal habeas relief is available to

remedy defects in a defendant’s conviction and sentence but not alleged defects in a

collateral proceeding because a challenge to a state collateral proceeding does not

undermine the legality of the detention or imprisonment), cert. denied, 562 U.S. 1113

(2010); Carroll v. Sec’y, Dep’t of Corr., 574 F.3d 1354, 1365 (11th Cir. 2009) (“a

challenge to a state collateral proceeding does not undermine the legality of the

detention or imprisonment, i.e., the conviction itself—and thus habeas relief is not

an appropriate remedy”), cert. denied, 558 U.S. 995 (2009); Quince v. Crosby, 360

F.3d 1259, 1261-62 (11th Cir. 2004) (“an alleged defect in a collateral proceeding

does not state a basis for habeas relief”), cert. denied, 543 U.S. 960 (2004).

      Here, Ingram’s final claim does not attack the validity of the fact or length of

his confinement. His challenge concerns a state matter because Alabama provides

for post-conviction procedures through its state statutes. These collateral

proceedings are a state-created right. Thus, both of the state courts’ rulings that he

challenges—(1) their refusal to provide him funds for experts to prove his claims,

and (2) their determination that Ingram could not proceed with his claim related to

PCB and lead exposure unless he submitted to a psychological examination—

concern only the state’s application of its own post-conviction procedures, not the


                                         128
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 129 of 131




legality of Ingram’s detention for his capital murder conviction. As the ACCA noted

above, at the point when Ingram claims he was denied due process of law, Ingram

was not an indigent criminal defendant; rather, he was a civil litigant pursuing a claim

against the State of Alabama pursuant to a state-created system to collaterally attack

convictions.

      Nonetheless, Ingram still claims that this Court could review his due process

claim de novo because Alabama’s post-conviction procedures do not provide the

appropriate level of process to litigants and are thus not entitled to any deference, see

part III.A. of this opinion, supra. However, as he did before the ACCA on appeal

from the denial of his Rule 32 petition, he relies upon quotes from Supreme Court

decisions taken out of context: (1) “[E]nsuring that full factual development of a

claim takes place in state court channels the resolution of the claim to the most

appropriate forum,” Keeney v. Tamayo-Reyes, 504 U.S. 1, 9 (1992); and (2)

“[P]risoner[s are] in no position to develop the evidentiary basis for a claim of

ineffective assistance, which often turns on evidence outside the trial record,”

Martinez v. Ryan, 566 U.S. 1, 11-12 (2012). Ingram stretches these cases too far, as

neither case holds that a federal habeas petitioner may obtain relief in a 28 U.S.C. §

2254 proceeding on a purely state-law evidentiary ruling made during state post-

conviction proceedings merely by couching it as a constitutional due process


                                          129
      Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 130 of 131




violation. Accordingly, Ingram’s challenge to the state post-conviction proceedings

does not provide a basis for federal habeas relief.

V.    CONCLUSION

      For all of the reasons set forth herein, Ingram’s petition for writ of habeas

corpus is due to be dismissed, or in the alternative denied.

      Rule 11(a) of the Rules Governing Section 2254 Cases requires the district

court to issue or deny a certificate of appealability when it enters a final order adverse

to the applicant. This Court may issue a certificate of appealability “only if the

applicant has a made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). To make such a showing, a “petitioner must demonstrate

that reasonable jurist would find the district court’s assessment of the constitutional

claims debatable and wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that

“the issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). This

Court finds Ingram’s claims do not satisfy either standard. Accordingly, a motion for

a certificate of appealability is due to be denied.

      A separate order in accordance with this opinion will be issued.




                                           130
Case 1:17-cv-01464-LSC Document 44 Filed 03/31/21 Page 131 of 131




DONE and ORDERED on March 31, 2021.



                                 _____________________________
                                         L. Scott Coogler
                                    United States District Judge
                                                                    160704




                               131
